
QuickLinks -- Click here to rapidly navigate through this document




AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT


    THIS AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT is entered into as
of January 31, 2001, by and among:

    (1) PRECISION RECEIVABLES CORP., an Oregon corporation (together with its
successors and permitted assigns, the "Borrower"),

    (2) PRECISION CASTPARTS CORP., an Oregon corporation (together with its
successors, "PCC"), as initial servicer hereunder (in such capacity, together
with any successor servicer or sub-servicer appointed pursuant to Section 8.1,
the "Servicer"),

    (3) BLUE RIDGE ASSET FUNDING CORPORATION, a Delaware corporation (together
with its successors, "Blue Ridge"), and WACHOVIA BANK, N.A., a national banking
association, in its capacity as a Liquidity Bank to Blue Ridge (together with
its successors, "Wachovia"), as Lenders (hereinafter defined), and

    (4) WACHOVIA BANK, N.A., as agent for the Lenders (in such capacity,
together with any successors thereto in such capacity, the "Agent"),

and amends and restates in its entirety that certain Credit and Security
Agreement dated as of December 10, 1999 among the parties (the "Existing
Agreement"). Unless otherwise indicated, capitalized terms used in this
Agreement are defined in Annex A.


W I T N E S S E T H:


    WHEREAS, the Borrower is a wholly-owned direct subsidiary of PCC;

    WHEREAS, certain of PCC's Subsidiaries as Originators have entered into the
First-Step Receivables Purchase Agreement pursuant to which each of the
Originators has sold, and hereafter will sell, to PCC all of its right, title
and interest in and to its accounts receivable and certain related rights;

    WHEREAS, PCC has entered into the Sale Agreement pursuant to which PCC has
sold and/or contributed, and hereafter will sell and/or contribute, to the
Borrower all of PCC's right, title and interest in and to such accounts
receivable and related rights;

    WHEREAS, the Originators are engaged primarily in the business of
manufacturing complex metal components and products including large, complex
structural investment castings and airfoil castings used in jet aircraft
engines, industrial gas turbines, fluid management systems, industrial
metalworking tools and machines, pulp and paper, advanced metalforming
technologies, tungsten carbide and other metal products;

    WHEREAS, the Borrower has requested that the Lenders make revolving loans to
the Borrower from time to time hereafter secured by the Collateral, and, subject
to the terms and conditions contained in this Agreement, the Lenders are willing
to make such secured loans;

    WHEREAS, the Lenders have requested that PCC act as the initial Servicer for
the Collateral, and, subject to the terms and conditions contained in this
Agreement, PCC is willing to act in such capacity; and

    WHEREAS, Wachovia has been requested, and is willing, to act as the Agent
under this Agreement.

    NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree as follows:

1

--------------------------------------------------------------------------------


ARTICLE I.
THE CREDIT


    Section 1.1  The Facility.  On the terms and subject to the conditions set
forth in this Agreement, the Borrower (or the Servicer on the Borrower's behalf)
may from time to time during the Revolving Period request Advances be made on
Settlement Dates by delivering a Borrowing Request to the Agent in accordance
with Section 2.1. Upon receipt of a copy of each Borrowing Request from the
Borrower or Servicer, the Agent shall advise the Borrower not later than 12:00
noon (New York City time) on the Business Day following such receipt whether
Blue Ridge and/or the Liquidity Banks will fund a Loan (or Loans) in the
aggregate amount of the requested Advance, and in the event that Blue Ridge
elects not to make any such Loan to the Borrower, each of the Liquidity Banks
severally agrees to make its Ratable Share of such Loan to the Borrower, on the
terms and subject to the conditions hereof, provided that at no time may the
aggregate principal amount of Blue Ridge's and the Liquidity Banks' Loans at any
one time outstanding exceed the lesser of (i) the Aggregate Commitment, and
(ii) the Borrowing Base (such lesser amount, the "Allocation Limit"). Each Loan
shall be in the minimum amount of $10,000,000 or a larger integral multiple of
$1,000,000, or for the remaining unused amount of the Aggregate Commitment. All
Liquidity Banks' Commitments shall terminate on the Termination Date. Each of
the Loans, and all other Obligations of the Borrower, shall be secured by the
Collateral as provided in Article IX.

    Section 1.2  Funding Mechanics; Liquidity Fundings.  

    (a) Each Advance hereunder shall consist of Loans made from Blue Ridge
and/or the Liquidity Banks.

    (b) Each Lender funding any Advance (or portion thereof) shall initiate a
wire transfer in the principal amount of its Loan on the applicable Borrowing
Date to the Agent in immediately available funds not later than 10:00 a.m. (New
York City time) on the applicable Borrowing Date and, subject to its receipt of
such Loan proceeds, the Agent shall initiate a wire transfer of such funds to
the account specified by the Borrower in its Borrowing Request not later than
11:00 a.m. (New York City time) on such Borrowing Date.

    (c) While it is the intent of Blue Ridge to fund each requested Advance
through the issuance of Commercial Paper Notes, the parties acknowledge that if
Blue Ridge is unable, or determines that it is undesirable, to issue Commercial
Paper Notes to fund all or any portion of the Loans at a CP Rate, or is unable
to repay such Commercial Paper Notes upon the maturity thereof, Blue Ridge may
put all or any portion of its Loans to the Liquidity Banks at any time pursuant
to the Liquidity Agreement to finance or refinance the necessary portion of its
Loans through a Liquidity Funding to the extent available. The Liquidity
Fundings may be Alternate Base Rate Loans or Eurodollar Loans, or a combination
thereof, selected by the Borrower in accordance with Article II. Regardless of
whether a Liquidity Funding constitutes an assignment of a Loan or the sale of
one or more participations therein, each Liquidity Bank participating in a
Liquidity Funding shall have the rights of a "Lender" hereunder with the same
force and effect as if it had directly made a Loan to the Borrower in the amount
of its Liquidity Funding.

    (d) Nothing herein shall be deemed to commit Blue Ridge (or any other
Lender) to make CP Rate Loans.

    Section 1.3  Interest Rates.  

    (a) Each CP Rate Loan shall bear interest on the outstanding principal
amount thereof at the CP Rate applicable to each CP Accrual Period.

    (b) Each Eurodollar Loan shall bear interest on the outstanding principal
amount thereof from and including the first day of the Interest Period
applicable thereto selected in accordance with

2

--------------------------------------------------------------------------------

Article II of this Agreement to (but not including) the last day of such
Interest Period at a rate per annum equal to the sum of (i) the applicable
Eurodollar Rate (Reserve Adjusted) for such Interest Period plus (ii) the LIBOR
Spread (as defined in the Fee Letter).

    (c) Each Alternate Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from and including the date such Loan is
made to but excluding the date it is paid at a rate per annum equal to the
Alternate Base Rate for such day. Changes in the rate of interest on Alternate
Base Rate Loans will take effect simultaneously with each change in the
Alternate Base Rate.

    (d) Notwithstanding anything to the contrary contained in Sections 1.3(a),
(b) or (c), upon the occurrence of an Event of Default, and during the
continuance thereof, all Obligations shall bear interest, payable upon demand,
at the Default Rate.

    (e) Interest at any of the aforementioned rates shall be calculated for
actual days elapsed on the basis of a 360-day year. Interest shall be payable
for the day a Loan is made but not for the day of any payment on the amount paid
if payment is received prior to noon (local time) at the place of payment. If
any payment of principal of or interest on a Loan shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.

    Section 1.4  Payment Dates; Noteless Agreement.  

    (a) The Borrower promises to pay the principal of each CP Rate Loan on the
earlier to occur of (i) the Termination Date, and (ii) the refinancing of such
Loan with an Alternate Base Rate Loan or a Eurodollar Rate Loan.

    (b) The Borrower promises to pay the principal of each Eurodollar Loan on
the earlier to occur of (i) the Termination Date, and (ii) the last day of its
Interest Period.

    (c) The Borrower promises to pay the principal of each Alternate Base Rate
Loan, together with all accrued and unpaid interest thereon, on or before the
earlier to occur of (i) the Termination Date, and (ii) the refinancing of such
Loan with a CP Rate Loan or a Eurodollar Rate Loan.

    (d) The Borrower promises to pay all accrued and unpaid interest on each
Loan on its applicable Interest Payment Date.

    (e) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder. Upon request of the Borrower or the Agent, such Lender will
confirm the outstanding principal balances of its Loans and the amount of any
accrued and unpaid interest thereon. The entries maintained in the accounts
maintained pursuant to this Section shall be prima facie evidence of the
existence and amounts of the Obligations therein recorded; provided, however,
that the failure of any Lender to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Borrower to repay the
Obligations in accordance with their terms.

    Section 1.5  Prepayments.  Subject, in the case of CP Rate Loans and
Eurodollar Loans, to the funding indemnification provisions of Section 4.3:

    (a) The Borrower may from time to time prepay, without penalty or premium,
all outstanding Loans, or, in a minimum aggregate amount of $5,000,000 (or a
larger integral multiple of $1,000,000), any portion of the outstanding Loans
upon at least two (2) Business Days' prior written notice to the Agent (each
such written notice, a "Prepayment Notice"), provided that each such prepayment
of principal is made ratably amongst the Lenders and is accompanied by (i) a
payment of all accrued and unpaid interest thereon and (ii) if the applicable
Prepayment Notice was delivered in less than the

3

--------------------------------------------------------------------------------

Required Notice Period prior to such prepayment, payment of any applicable
Broken Funding Costs in connection with such prepayment;

    (b) If on any Business Day, the aggregate outstanding principal amount of
Blue Ridge's Loans and the Liquidity Fundings made by the Liquidity Banks
exceeds the Allocation Limit, the Borrower shall prepay such Loans, without
premium or penalty, by initiating a wire transfer to the Agent not later than
11:00 a.m. (New York City time) on the second Business Day thereafter in an
amount sufficient to eliminate such excess, together with accrued and unpaid
interest on the amount prepaid; and

    (c) Upon receipt of any wire transfer pursuant to Section 1.5(b), the Agent
shall initiate a wire transfer to the Lenders of their respective shares thereof
not later than 11:00 a.m. (New York City time) on the date when received.

    Section 1.6  Reductions in Aggregate Commitment.  The Borrower may
permanently reduce the Aggregate Commitment in whole, or ratably in part, in a
minimum amount of $10,000,000 (or a larger integral multiple of $1,000,000),
upon at least five (5) Business Days' written notice to the Agent (each, a
"Commitment Reduction Notice"), provided, however, that (a) the amount of the
Aggregate Commitment may not be reduced below the aggregate principal amount of
the outstanding Advances, and (b) the amount of the Aggregate Commitment may not
be reduced below $25,000,000 unless the Aggregate Commitment is terminated in
full. All accrued and unpaid fees shall be payable on the effective date of any
termination of the Aggregate Commitment. Each Commitment Reduction Notice shall
be irrevocable once delivered to the Agent.

    Section 1.7  Requests for Increases in Aggregate Commitment.  The Borrower
may from time to time request increases in the Aggregate Commitment in a minimum
amount of $10,000,000 (or a larger integral multiple of $1,000,000), upon at
least thirty (30) days' prior written notice to the Agent, which notice shall
specify the amount of and proposed effective date for any such requested
increase (each, a "Commitment Increase Request"). If each of the Lenders agrees
to the requested increase by notifying the Agent and the Borrower in writing of
their concurrence, such increase shall be made to the Commitments of the
Liquidity Banks, ratably in accordance with their respective Ratable Shares as
of the effective date specified in the Commitment Increase Request. If less than
all of the Lenders agree to such increase, the amount of the Aggregate
Commitment shall remain unchanged.

    Section 1.8  Extension of the Scheduled Termination Date.  Provided that no
Event of Default exists and is continuing, the Borrower may request an extension
of the Scheduled Termination Date by submitting a request for an extension
(each, an "Extension Request") to the Agent no more than 60 days prior to the
Scheduled Termination Date then in effect. The Extension Request must specify
the new Scheduled Termination Date requested by the Borrower and the date (which
must be at least thirty (30) days after the Extension Request is delivered to
the Agent) as of which the Agent, the Lenders and the Liquidity Banks must
respond to the Extension Request (the "Response Date"). The new Scheduled
Termination Date shall be no more than 364 days after the Scheduled Termination
Date in effect at the time the Extension Request is received, including the
Scheduled Termination Date as one of the days in the calculation of the days
elapsed. Promptly upon receipt of an Extension Request, the Agent shall notify
Blue Ridge and the Liquidity Banks of the contents thereof and shall request
each such Person to approve the Extension Request. Each Lender and Liquidity
Bank approving the Extension Request shall deliver its written approval to the
Agent no later than the Response Date, whereupon the Agent shall notify the
Borrower within one (1) Business Day thereafter as to whether all of the Lenders
have approved the Extension Request. If all of the Lenders have approved the
Extension Request, the Scheduled Termination Date specified in the Extension
Request shall become effective on the existing Scheduled Termination Date, and
the Agent shall promptly notify the Borrower and the Lenders of the new
Scheduled Termination Date. If all of the Lenders do not unanimously agree to an
Extension Request, the Scheduled Termination Date shall remain unchanged.

4

--------------------------------------------------------------------------------

    Section 1.9  Distribution of Certain Notices; Notification of Interest
Rates.  Promptly after receipt thereof, the Agent will notify Blue Ridge and the
Liquidity Banks of the contents of each Information Package, Borrowing Request,
Extension Request, Commitment Reduction Notice, Prepayment Notice, Commitment
Increase Request or notice of default received by it from the Borrower or the
Servicer hereunder. In addition, the Agent shall promptly notify the Lenders and
the Borrower of each determination of and change in Interest Rates.


ARTICLE II.
BORROWING AND PAYMENT MECHANICS; CERTAIN COMPUTATIONS


    Section 2.1  Method of Borrowing.  The Borrower (or the Servicer on the
Borrower's behalf) shall give the Agent irrevocable notice in the form of
Exhibit 2.1 hereto (each, a "Borrowing Request") not later than 12:00 noon (New
York City time) at least two (2) Business Days before the Borrowing Date (which
shall be a Settlement Date) of each Advance. On each Borrowing Date each Lender
shall make available its Loan or Loans in immediately available funds to the
Agent by initiating a wire transfer in such amount not later than 10:00 a.m.
(New York City time). Subject to its receipt of such wire transfers, the Agent
will initiate a wire transfer of the funds so received from the Lenders to the
Borrower at the account specified in its Borrowing Request not later than
11:00 a.m. (New York City time) on the applicable Borrowing Date. Neither the
Borrower, nor the Servicer on the Borrower's behalf, may deliver more than one
(1) Borrowing Request in any month that would have the effect of increasing the
aggregate outstanding principal balance of the Advances.

    Section 2.2  Selection of Eurodollar Interest Periods.  Prior to the
occurrence of an Event of Default, the Borrower (or the Servicer on the
Borrower's behalf) in its Borrowing Request may request Interest Periods to
apply from time to time to Eurodollar Loans in the event that Blue Ridge avails
itself of a Liquidity Funding; provided, however, that (i) at least one
(1) Interest Period shall mature on each Settlement Date, (ii) no Interest
Period which began prior to the Scheduled Termination Date shall extend beyond
the Scheduled Termination Date, and (iii) not less than $1,000,000 of principal
may be allocated to any Interest Period of any Lender, and no Alternate Base
Rate Loan may have a principal amount of less than $1,000,000.

    The Borrower (or the Servicer on the Borrower's behalf) may not request an
Interest Period for a Eurodollar Loan unless it shall have given the Agent
written notice of its desire therefor not later than 12:00 noon (New York City
time) at least three (3) Business Days prior to the first day of the desired
Interest Period. Accordingly, all Liquidity Fundings shall initially be
Alternate Base Rate Loans.

    Unless the Agent shall have received written notice by 12:00 noon (New York
City time) on the third Business Day prior to the last day of an Interest Period
that the Borrower intends to reduce the aggregate principal amount of the
Eurodollar Loans outstanding from the Liquidity Banks, each of the Liquidity
Banks shall be entitled to assume that the Borrower desires to refinance its
maturing Eurodollar Loans on the last day of such Interest Period with
Eurodollar Loans with a one (1) month Interest Period.

    Section 2.3  Computation of Concentration Limits and Unpaid Balance.  The
Obligor Concentration Limits and the aggregate Unpaid Balance of Receivables of
each Obligor and its Affiliated Obligors (if any) shall be calculated as if each
such Obligor and its Affiliated Obligors were one Obligor.

    Section 2.4  Maximum Interest Rate.  No provision of this Agreement shall
require the payment or permit the collection of interest in excess of the
maximum permitted by applicable law.

    Section 2.5  Payments and Computations, Etc.  

    (a)  Payments.  The Borrower or the Servicer, as the case may be, shall
initiate a wire transfer of immediately available funds of all amounts to be
paid or deposited by the Borrower or the Servicer to

5

--------------------------------------------------------------------------------

the Agent or any of the Lenders (other than amounts payable under Section 4.2)
no later than 11:00 a.m. (New York City time) on the day when due in Dollars to
the Agent at its address specified in Schedule 14.2, and, to the extent such
payment is for the account of a Lender, the Agent shall promptly disburse such
funds to the appropriate Lender.

    (b)  Late Payments.  To the extent permitted by law, upon demand, the
Borrower or the Servicer, as applicable, shall pay to the Agent for the account
of each Person to whom payment of any Obligation is due, interest on all amounts
not paid or deposited by 2:00 p.m. (New York City time) on the date when due
(without taking into account any applicable grace period) at the Default Rate;
provided, however, that no such interest rate shall at any time exceed the
maximum rate permitted by applicable law.

    (c)  Method of Computation.  All computations of interest, Servicer's Fee,
any per annum fees payable under Section 4.1 and any other per annum fees
payable by the Borrower to the Lenders, the Servicer or the Agent under the Loan
Documents shall be made on the basis of a year of 360 days for the actual number
of days (including the first day but excluding the last day) elapsed.

    (d)  Avoidance or Recission of Payments.  To the maximum extent permitted by
applicable law, no payment of any Obligation shall be considered to have been
paid if at any time such payment is rescinded or must be returned for any
reason.

    Section 2.6  Non-Receipt of Funds by the Agent.  Unless a Lender notifies
the Agent prior to the date and time on which it is scheduled to fund a Loan
that it does not intend to fund, the Agent may assume that such funding will be
made and may, but shall not be obligated to, make the amount of such Loan
available to the intended recipient in reliance upon such assumption. If such
Lender has not in fact funded its Loan proceeds to the Agent, the recipient of
such payment shall, on demand by the Agent, repay to the Agent the amount so
made available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the Agent
until the date the Agent recovers such amount at a rate per annum equal to the
Federal Funds Rate for such day.


ARTICLE III.
SETTLEMENTS


    Section 3.1  Reporting.  

    (a)  Information Packages.  Not later than the 17th of each month hereafter,
or if any such day is not a Business Day, on the next succeeding Business Day
(each, a "Reporting Date"), the Servicer shall deliver to the Agent, a report in
the form of Exhibit 3.1 (a) (each, an "Information Package") accompanied by an
electronic file in a form reasonably satisfactory to the Agent; provided,
however, that if an Event of Default shall exist and be continuing, the Agent
may request that a computation of the Borrowing Base be made more frequently
than monthly.

    (b)  Interest; Other Amounts Due.  At or before 12:00 noon (New York City
time) on the Business Day before each Settlement Date, the Agent shall notify
the Borrower and the Servicer of (i) the aggregate principal balance of all
Loans that are then outstanding, and (ii) the aggregate amount of all principal,
interest and fees that will be due and payable by the Borrower to the Agent for
the account of the Agent or the Lenders on such Settlement Date.

    Section 3.2  Turnover of Collections.  Without limiting the Agent's and the
Lenders' recourse to the Borrower for payment of any and all Obligations:

    (a) If any Information Package reveals that a mandatory prepayment is
required under Section 1.5(b), not later than 12:00 noon (New York City time) on
the next succeeding Settlement Date, the Servicer shall turn over to the Agent,
for distribution to the Lenders, a portion of the Collections equal to the
aggregate amount of such required mandatory prepayments;

6

--------------------------------------------------------------------------------

    (b) If any Loans are to be voluntarily prepaid on a Settlement Date in
accordance with Section 1.5(a), on such Settlement Date the Servicer shall turn
over to the Agent, for distribution to the Lenders, a portion of the Collections
equal to the aggregate amount of such optional prepayment; and

    (c) In addition to, but without duplication of, the foregoing, on (i) each
Settlement Date and (ii) each other date on which any principal of or interest
on any of the Loans becomes due (whether by acceleration or otherwise), the
Servicer shall turn over to the Agent, for distribution to the Lenders, a
portion of the Collections equal to the aggregate amount all principal,
interest, fees, Broken Funding Costs and other Obligations that are due and
owing on such date.

    If the Collections are insufficient to make all payments required under
clauses (a), (b) and (c) and to pay the Servicer's Fees and, if applicable,
expenses due and owing to any replacement Servicer under Section 8.1(d) (all of
the foregoing, collectively, the "Required Amounts") and the Borrower has made
any Demand Advances, the Borrower shall make demand upon PCC for payment of the
Demand Advances in an amount equal to the lesser of the Required Amounts or the
aggregate outstanding principal balance of such Demand Advances (plus any
accrued and unpaid interest thereon) and, upon receipt of such amount, the
Borrower shall pay it to the Agent for distribution in accordance with this
Section 3.2.

    (d) If the amount of Collections and payments on Demand Advances received by
the Agent on any Settlement Date are insufficient to pay all Required Amounts,
such amount shall be applied to the items specified in the subclauses below, in
the order of priority of such subclauses:

    (i)  to any accrued and unpaid interest on the Loans that is then due and
owing, including any previously accrued interest which was not paid on its
applicable due date, together with any and all Broken Funding Costs that are
then due and owing;

    (ii) if the Servicer is not the Borrower or an Affiliate thereof, to any
accrued and unpaid Servicer's Fee that is then due and owing to such Servicer,
together with any invoiced expenses of the Servicer due and owing pursuant to
Section 8.1(d);

    (iii) to the Usage Fee and the Facility Fee accrued during such Settlement
Period, plus any previously accrued Usage Fee and Facility Fee not paid on a
prior Settlement Date;

    (iv) to the payment of the principal of any Loans that are then due and
owing;

    (v) to other Obligations that are then due and owing;

    (vi) if the Servicer is the Borrower, PCC or one of their respective
Affiliates, to the accrued and unpaid Servicer's Fee that are then due and owing
to such Servicer; and

    (vii) the balance, if any, to the Borrower.

    Section 3.3  Non-Distribution of Servicer's Fee.  Each of the Agent and the
other Secured Parties hereby consents to the retention by the Servicer of a
portion of the Collections equal to the Servicer's Fee (and, if applicable, any
invoiced expenses of such Servicer that are due and owing pursuant to
Section 8.1(d)) so long as the Collections received by the Servicer are
sufficient to pay all amounts pursuant to Section 3.2 of a higher priority as
specified in such Section.

    Section 3.4  Deemed Collections.  If on any day:

    (a) the Unpaid Balance of any Receivable is reduced as a result of any
defective or rejected goods or services, any cash discount or any other
adjustment by any Originator or any Affiliate thereof, or as a result of any
tariff or other governmental or regulatory action, or

    (b) the Unpaid Balance of any Receivable is reduced or canceled as a result
of a setoff in respect of any claim by the Obligor thereof (whether such claim
arises out of the same or a related or an unrelated transaction), or

7

--------------------------------------------------------------------------------

    (c) the Unpaid Balance of any Receivable is reduced on account of the
obligation of any Originator or any Affiliate thereof to pay to the related
Obligor any rebate or refund, or

    (d) the Unpaid Balance of any Receivable is less than the amount included in
calculating the Net Pool Balance for purposes of any Information Package (for
any reason other than such Receivable becoming a Defaulted Receivable), or

    (e) any of the representations or warranties of the Borrower set forth in
Section 6.1(j), (l) or (p) were not true when made with respect to any
Receivable, or any of the representations or warranties of the Borrower set
forth in Section 6.1(l) are no longer true with respect to any Receivable, or
any Receivable is repurchased by any of the Originators pursuant to the Sale
Agreement,

    then, on such day, the Borrower shall be deemed to have received a
Collection of such Receivable (1) in the case of clauses (a)-(d) above, in the
amount of such reduction or cancellation or the difference between the actual
Unpaid Balance and the amount included in calculating such Net Pool Balance, as
applicable; and (2) in the case of clause (e) above, in the amount of the Unpaid
Balance of such Receivable.


ARTICLE IV.
FEES AND YIELD PROTECTION


    Section 4.1  Fees.  PCC or the Borrower, as applicable, shall pay to the
Agent and the Lenders certain fees from time to time in amounts and payable on
such dates as are set forth in the Fee Letter.

    Section 4.2  Yield Protection.  If (i) Regulation D or (ii) any Regulatory
Change:

    (a) shall subject an Affected Party to any tax, duty or other charge with
respect to its portion of the Obligations or, as applicable, its Commitment or
its Liquidity Commitment, or shall change the basis of taxation of payments to
the Affected Party of any Obligations, owed to or funded in whole or in part by
it or any other amounts due under this Agreement in respect of its portion of
the Obligations or, as applicable, its Commitment or its Liquidity Commitment
except for (1) taxes based on, or measured by, net income, or changes in the
rate of tax on or determined by reference to the overall net income, of such
Affected Party imposed by the United States of America, by the jurisdiction in
which such Affected Party's principal executive office is located and, if such
Affected Party's principal executive office is not in the United States of
America, by the jurisdiction where such Affected Party's principal office in the
United States is located, (2) franchise taxes, taxes on, or in the nature of,
doing business taxes or capital taxes, or (3) withholding taxes required for
payments made to any foreign entity which, at the time such foreign entity
issues its Commitment or Liquidity Commitment or becomes an assignee of a Lender
hereunder, fails to deliver to the Agent and the Borrower an accurate IRS
Form 1001 or 4224 (or successor form), as applicable; or

    (b) shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Federal Reserve Board, but excluding any
reserve included in the determination of interest), special deposit or similar
requirement against assets of any Affected Party, deposits or obligations with
or for the account of any Affected Party or with or for the account of any
affiliate (or entity deemed by the Federal Reserve Board to be an affiliate) of
any Affected Party, or credit extended by any Affected Party; or

    (c) shall affect the amount of capital required or expected to be maintained
by any Affected Party; or

    (d) shall impose any other condition affecting any Obligation owned or
funded in whole or in part by any Affected Party, or its rights or obligations,
if any, to make Loans or Liquidity Fundings; or

    (e) shall change the rate for, or the manner in which the Federal Deposit
Insurance Corporation (or a successor thereto) assesses deposit insurance
premiums or similar charges;

8

--------------------------------------------------------------------------------

and the result of any of the foregoing is or would be:

    (x) to increase the cost to or to impose a cost on (I) an Affected Party
funding or making or maintaining any Loan, any Liquidity Funding, or any
commitment of such Affected Party with respect to any of the foregoing, or
(II) the Agent for continuing its or the Borrower's relationship with any
Affected Party, in each case, in an amount deemed to be material by such
Affected Party,

    (y) to reduce the amount of any sum received or receivable by an Affected
Party under this Agreement or under the Liquidity Agreement, or

    (z) to reduce the rate of return on such Affected Party's capital as a
consequence of its Commitment, its Liquidity Commitment or the Loans made by it
to a level below that which such Affected Party could have achieved but for the
occurrence of such circumstances,

then, within thirty days after demand by such Affected Party (which demand shall
be accompanied by a certificate setting forth, in reasonable detail, the basis
of such demand and the methodology for calculating, and the calculation of, the
amounts claimed by the Affected Party), the Borrower shall pay directly to such
Affected Party such additional amount or amounts as will compensate such
Affected Party for such actual additional cost, actual increased cost or actual
reduction.

    (f)  Each Affected Party will promptly notify the Borrower and the Agent of
any event of which it has knowledge (including any future event that, in the
judgment of such Affected Party, is reasonably certain to occur) which will
entitle such Affected Party to compensation pursuant to this Section 4.2;
provided, however, no failure to give or delay in giving such notification shall
adversely affect the rights of any Affected Party to such compensation.

    (g) In determining any amount provided for or referred to in this
Section 4.2, an Affected Party may use any reasonable averaging and attribution
methods (consistent with its ordinary business practices) that it (in its
reasonable discretion) shall deem applicable. Any Affected Party when making a
claim under this Section 4.2 shall submit to the Borrower the above-referenced
certificate as to such actual additional cost, actual increased cost or actual
reduced return (including calculation thereof in reasonable detail), which
statement shall, in the absence of demonstrable error, be conclusive and binding
upon the Borrower.

    (h) Each of the Lenders agrees, and to require each Affected Party to agree
that, with reasonable promptness after an officer of such Lender or such
Affected Party responsible for administering the Transaction Documents becomes
aware that it has become an Affected Party under this Section 4.2, is entitled
to receive payments under this Section 4.2, or is or has become subject to U.S.
withholding taxes payable by any Loan Party in respect of its investment
hereunder, it will, to the extent not inconsistent with any internal policy of
such Person or any applicable legal or regulatory restriction, (i) use all
reasonable efforts to make, fund or maintain its commitment or investment
hereunder through another branch or office of such Affected Party, or (ii) take
such other reasonable measures, if, as a result thereof, the circumstances which
would cause such Person to be an Affected Party under this Section 4.2 would
cease to exist, or the additional amounts which would otherwise be required to
be paid to such Person pursuant to this Section 4.2 would be reduced, or such
withholding taxes would be reduced, and if the making, funding or maintaining of
such commitment or investment through such other office or in accordance with
such other measures, as the case may be, would not otherwise adversely affect
such commitment or investment or the interests of such Person; provided that
such Person will not be obligated to utilize such other lending office pursuant
to this Section 4.2 unless the Borrower agrees to pay all incremental expenses
incurred by such Person as a result of utilizing such other office as described
in clause (i) above.

    Section 4.3  Broken Funding Costs.  In the event that any Lender or any
Liquidity Bank shall, for any reason other than default by such Lender or
Liquidity Bank, actually incur any Broken Funding Costs, then, upon written
notice from the Agent to the Borrower and the Servicer, the Borrower shall

9

--------------------------------------------------------------------------------

pay to the Servicer, and the Servicer shall pay to the Agent for the account of
such Lender or Liquidity Bank, as applicable, the amount of such actual Broken
Funding Costs. Such written notice (which shall include the methodology for
calculating, and the calculation of, the amount of such actual loss or expense,
in reasonable detail) shall, in the absence of demonstrable error, be conclusive
and binding upon the Borrower and the Servicer.


ARTICLE V.
CONDITIONS OF ADVANCES


    Section 5.1  Conditions Precedent to Initial Advance.  The initial Advance
pursuant to the Existing Agreement was subject to the condition precedent that
the Agent shall have received, on or before the date of such initial Advance,
the following each (unless otherwise indicated) dated such date and in form and
substance reasonably satisfactory to the Agent:

    (a) Each of the First-Step Receivables Purchase Agreement and the Sale
Agreement, duly executed by the parties thereto;

    (b) A certificate of the Secretary or Assistant Secretary of each Loan Party
certifying the names and true signatures of the officers authorized on its
behalf to sign this Agreement and the other Transaction Documents to be
delivered by it hereunder (on which certificate the Agent and the Lenders may
conclusively rely until such time as the Agent shall receive from such Loan
Party a revised certificate meeting the requirements of this subsection (b));

    (c) The articles or certificate of incorporation of each Loan Party, duly
certified by the Secretary of State of such Loan Party's state of incorporation,
as of a recent date acceptable to the Agent in each case together with a copy of
the by-laws of such Loan Party, duly certified by the Secretary or an Assistant
Secretary of such Loan Party;

    (d) Copies of good standing certificates (or the equivalent) for each Loan
Party, issued by the Secretaries of State of the state of incorporation of such
Loan Party and the state where such Loan Party's principal place of business is
located;

    (e) Acknowledgment copies (or other evidence of filing reasonably acceptable
to the Agent) of (i) proper financing statements (Form UCC-1), in such form as
the Agent may reasonably request, naming each of the Originators as debtor and
seller of its Receivables and Related Assets, PCC as the secured party, and the
Borrower as assignee, (ii) UCC-3 assignments with respect to each of the
financing statements described in clause (i) above naming the Agent, for the
benefit of the Secured Parties, as assignee of the Borrower, and (iii) financing
statements (Form UCC-1), in such form as the Agent may reasonably request,
naming the Borrower as the debtor and the Agent, as agent for the Secured
Parties, as the secured party, or other, similar instruments or documents, as
may be necessary or, in the opinion of the Agent desirable under the UCC or any
comparable law of all appropriate jurisdictions to perfect the sale by each of
the Originators to PCC, and by PCC to the Borrower of, and the Agent's security
interest in the Collateral;

    (f)  Search reports provided in writing to the Agent (i) listing all
effective financing statements that name any Originator or Loan Party as debtor
and that are filed in the jurisdictions in which filings were made pursuant to
subsection (e) above and in such other jurisdictions that the Agent shall
reasonably request, together with copies of such financing statements (none of
which (other than any of the financing statements described in subsection (e) or
above or in subsection (m) below) shall cover any Receivables or Related
Assets), and (ii) listing all tax liens and judgment liens (if any) filed
against any debtor referred to in clause (i) above in the jurisdictions
described therein and showing no such Liens;

    (g) The Subordinated Note, duly executed by the Borrower (and any revolving
notes to be issued under the First-Step Receivables Purchase Agreement, duly
executed by PCC);

10

--------------------------------------------------------------------------------

    (h) Favorable opinions of Stoel Rives LLP, Wallace F. Whitney, Jr., Esq. and
Latham & Watkins, collectively covering the matters set forth in of
Exhibit 5.1(h);

    (i)  Favorable opinions of counsel to the Originators and the Loan Parties,
as to:

    (1) the existence of a "true sale" of the Receivables from each of the
Originators to PCC under the First-Step Receivables Purchase Agreement and from
PCC to the Borrower under the Sale Agreement; and

    (2) the inapplicability of the doctrine of substantive consolidation to the
Borrower and each of the Originators and PCC in connection with any bankruptcy
proceeding involving any of the Originators or PCC;

    (j)  A pro forma Information Package, prepared as of the Cut-Off Dates
specified in clauses (a)(i) and (b)(i) of the definition of "Cut-Off Date";

    (k) A report in form and substance satisfactory to the Agent from the
Initial Due Diligence Auditor as to a pre-closing due diligence audit by the
Initial Due Diligence Auditor;

    (l)  The Liquidity Agreement, in form and substance satisfactory to the
Agent, duly executed by the parties thereto;

    (m) UCC-3 partial releases and/or termination statements with respect to any
existing Liens on the Collateral;

    (n) The Fee Letter, together with payment of the Structuring Fee;

    (o) A certificate of an Authorized Officer of each of the Loan Parties
certifying that as of the date of the initial Advance, no Event of Default or
Unmatured Event of Default exists and is continuing; and

    (p) Such other agreements, instruments, certificates, opinions and other
documents as the Agent may reasonably request.

    Section 5.2  Conditions Precedent to All Advances.  Each Advance (including
the initial Advance) shall be subject to the further conditions precedent that
on the applicable Borrowing Date, each of the following statements shall be true
(and the Borrower, by accepting the amount of such Advances or by receiving the
proceeds of any Loan comprising such Advance, and PCC, upon such acceptance or
receipt by the Borrower, shall be deemed to have certified that):

    (a) the representations and warranties contained in Section 6.1 are correct
in all material respects on and as of the date of such Advance as though made on
and as of such day and shall be deemed to have been made on such day (except to
the extent such representations and warranties expressly refer to an earlier
date, in which case they shall be true and correct as of such earlier date),

    (b) no event has occurred and is continuing, or would result from such
Advance, that constitutes an Event of Default or Unmatured Default,

    (c) the Termination Date shall not have occurred, and

    (d) the Agent shall have timely received an appropriate Borrowing Request in
accordance with Section 2.1;

provided, however, the absence of the occurrence and continuance of an Unmatured
Default shall not be a condition precedent to any Advance which does not
increase the aggregate principal amount of all Advances outstanding over the
aggregate outstanding principal balance of the Advances as of the opening of
business on such day.

11

--------------------------------------------------------------------------------


ARTICLE VI.
REPRESENTATIONS AND WARRANTIES


    Section 6.1  Representations and Warranties of Loan Parties.  Each Loan
Party represents and warrants, as to itself, as follows:

    (a)  Due Incorporation and Good Standing; Ownership of the Originators and
the Borrower.  Each Loan Party is a corporation duly incorporated, validly
existing and in good standing (to the extent applicable) under the laws of the
jurisdiction of its incorporation. PCC owns, directly or indirectly, all the
issued and outstanding capital stock of each of the Originators and the
Borrower, and all of such capital stock is fully paid and non-assessable and
free and clear of any Liens.

    (b)  Due Qualification.  Each Loan Party is duly qualified to do business as
a foreign corporation in good standing (to the extent applicable) in all
jurisdictions not covered by Section 6.1(a) in which the ownership or lease of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified or have such licenses or approvals would
not have a Material Adverse Effect.

    (c)  Power and Authority; Due Authorization.  Each Loan Party (i) has all
necessary power, authority and legal right, and has obtained all necessary
licenses and approvals, (A) to execute and deliver this Agreement and the other
Transaction Documents to which it is a party, (B) to carry out the terms of the
Transaction Documents to which it is a party, (C) in the case of the Servicer
(or any Affiliate thereof that is acting as a sub-servicer), to service the
Receivables and the Related Assets in accordance with this Agreement and the
Sale Agreement, and (D) in the case of the Borrower, to grant the security
interest in the Collateral and borrow the Loans on the terms and conditions
herein provided, and (ii) has duly authorized by all necessary corporate action
the execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party and, in the case of the Borrower,
the security interest described in clause (i)(D) above.

    (d)  Title to Receivables; Valid Security Interest.  Each Receivable has
been acquired by PCC from the applicable Originator in accordance with the terms
of the First-Step Receivables Purchase Agreement, and by the Borrower from PCC
in accordance with the terms of the Sale Agreement, and the Borrower has thereby
irrevocably obtained all legal and equitable title to, and has the legal right
to sell and encumber, such Receivable and the Related Assets. Each such
Receivable has been transferred to the Borrower free and clear of any Lien
except as contemplated hereby. Without limiting the foregoing, there have been
duly filed all financing statements or other similar instruments or documents
necessary under the UCC of all appropriate jurisdictions to perfect the
Borrower's ownership interest in such Receivable. This Agreement creates a valid
security interest in the Collateral in favor of the Agent, for the benefit of
the Secured Parties, enforceable against creditors of and purchasers from the
Borrower to the extent provided by the UCC.

    (e)  Noncontravention.  The execution, delivery and performance by such Loan
Party of this Agreement and each other Transaction Document to which it is party
do not and will not: (i) contravene the terms of any of its articles or
certificate of incorporation or by-laws; (ii) conflict with or result in a
material breach or contravention of, or the creation of any Lien under, any
document evidencing any material Contractual Obligation to which such Person is
a party or any order, injunction, writ or decree of any Governmental Authority
to which such Person or its property is subject; or (iii) violate any
Requirement of Law.

12

--------------------------------------------------------------------------------



    (f)  No Proceedings.  There are no actions, suits, labor controversies,
proceedings, claims or disputes pending, or to the best knowledge of such Loan
Party, threatened or contemplated, at law, in equity, in arbitration or before
any Governmental Authority, against such Loan Party, or its Subsidiaries or any
of their respective properties which: (i) purport to affect or pertain to this
Agreement or any other Transaction Document, or any of the transactions
contemplated hereby or thereby; or (ii) if determined adversely to such Loan
Party or its Subsidiaries, would reasonably be expected to have a Material
Adverse Effect, except for such matters as described in (x) PCC's Report on
Form 10-K for the fiscal year ended March 28, 1999, and (y) Wyman-Gordon
Company's Report on Form 10-K for the fiscal year ended May 31, 1999. No
injunction, writ, temporary restraining order or order of any nature has been
issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Transaction Document, or directing that the transactions provided for herein or
therein not be consummated as herein or therein provided. The Loan Parties are
generally subject to suit and neither they nor any of their properties or
revenues enjoys any right of immunity from judicial proceedings.

    (g)  Enforceability.  This Agreement and each other Transaction Document
signed by such Loan Party constitutes, a legal, valid and binding obligation of
such Loan Party, enforceable in accordance with its terms (except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors' rights generally or by equitable
principles relating to enforceability).

    (h)  Government Approvals.  No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, such Loan Party of this Agreement or any other
Transaction Document, except for (i) the filing of the UCC financing statements
referred to in Article V, and (ii) the filing of any UCC continuation statements
and amendments from time to time required in relation to any UCC financing
statements filed in connection with this Agreement, as provided in Section 8.5,
all of which, at the time required in Article V or Section 8.5, as applicable,
shall have been duly made and shall be in full force and effect.

    (i)  Financial Statements and Absence of Certain Material Adverse Changes.  

    (x) Each of the financial statements of PCC and its consolidated
Subsidiaries previously or hereafter furnished to the Agent, fairly presents in
all material respects the consolidated financial condition of PCC and its
consolidated Subsidiaries, taken as a whole, as at the dates thereof and the
results of their consolidated operations for the periods covered thereby and
each of such financial statements has been prepared in accordance with GAAP
consistently applied (subject, in the case of interim financial statements, to
customary year-end audit adjustments).

    (y) From September 26, 1999 through and including the date of the initial
Advance, there has been no material adverse change in PCC's consolidated
financial condition, business or operations. Since the date of the initial
Advance, there has been no material adverse change in PCC's consolidated
financial condition, business or operations that has had, or would reasonably be
expected to have, a material adverse effect upon its ability to perform its
obligations, as an Originator or as Servicer, under the Transaction Documents
when and as required, and no material adverse effect on the collectibility of
any material portion of the Receivables.

    (z) Since the date of the initial Advance, no event has occurred which would
have a Material Adverse Effect.

    (j)  Nature of Receivables.  Each Receivable constitutes an Account.

    (k)  Margin Regulations.  The use of all funds obtained by such Loan Party
under this Agreement or any other Transaction Document will not conflict with or
contravene any of Regulations T, U and X promulgated by the Federal Reserve
Board from time to time.

13

--------------------------------------------------------------------------------

    (l)  Quality of Title.  (i) Each Receivable, together with the Related
Assets, is owned by the Borrower free and clear of any Lien (other than any Lien
arising pursuant to Section 5.1(e) or arising solely as the result of any action
taken by the Agent or one of the Secured Parties); (ii) the Agent, on behalf of
the Secured Parties, has a valid and perfected first priority security interest
in the Collateral; and (iii) no financing statement or other instrument similar
in effect covering any portion of the Collateral is on file in any recording
office except such as may be filed (A) in favor of an Originator in accordance
with the Contracts, (B) in favor of PCC (and the Borrower or the Agent as its
assigns) in connection with the First-Step Receivables Purchase Agreement,
(C) in favor of the Borrower (and the Agent as its assign) in connection with
the Sale Agreement, (D) in favor of the Agent in accordance with this Agreement
or (E) in connection with any Lien arising solely as the result of any action
taken by the Agent or one of the Secured Parties.

    (m)  Accurate Reports.  No Information Package (if prepared by such Loan
Party, or to the extent information therein was supplied by such Loan Party), no
other information furnished verbally or in writing prior to the date of this
Agreement, and no other information, exhibit, financial statement, document,
book, record or report furnished or to be furnished in writing after the date of
this Agreement, by or on behalf of such Loan Party to the Agent or any of the
Lenders pursuant to this Agreement was or will be inaccurate in any material
respect as of the date it was or will be dated or (except as otherwise disclosed
to the Agent or the Lenders at such time) as of the date so furnished, or
contained or (in the case of information or other materials to be furnished in
the future) will contain any material misstatement of fact or omitted or (in the
case of information or other materials to be furnished in the future) will omit
to state a material fact or any fact necessary to make the statements contained
therein not materially misleading in light of the circumstances made or
presented.

    (n)  Offices.  The principal places of business and chief executive offices
of the Servicer and the Borrower, and the offices where the Servicer and the
Borrower keep their books, records and documents evidencing Receivables, the
related Contracts, purchase orders and other agreements related to such
Receivables, are located at the addresses specified in Schedule 6.1(n) (or at
such other locations, notified to the Agent in accordance with Section 7.1(f) ,
in jurisdictions where all action required by Section 8.5 has been taken and
completed).

    (o)  Lock-Box Accounts.  The names and addresses of all the Lock-Box Banks,
together with the account numbers of the accounts of the Borrower at such
Lock-Box Banks, are specified in Schedule 6.1(o) (or have been notified to and
approved by the Agent in accordance with Section 7.3(d)). Each of the Lock-Box
Accounts is subject to a Lock-Box Agreement that is in full force and effect.

    (p)  Eligible Receivables.  Each Receivable included as an Eligible
Receivable in the Net Pool Balance in connection with any computation or
recomputation of the Borrowing Base is an Eligible Receivable on such date.

    (q)  [Reserved].  

    (r)  Names.  In the past five (5) years, the Borrower has not used any
corporate names, trade names or assumed names other than the name in which it
has executed this Agreement.

    (s)  Credit and Collection Policy.  With respect to each Receivable, each of
the applicable Originator, the Borrower and the Servicer has complied in all
material respects with the applicable Credit and Collection Policy, whether
written or unwritten, and no change has been made to such Credit and Collection
Policy since the date of this Agreement which would be reasonably likely to
materially and adversely affect the collectibility of the Receivables or
decrease the credit quality of any newly created Receivables except for such
changes as to which the Agent has received the notice required under
Section 7.2(j) and has given its prior written consent thereto (which consent
shall not be unreasonably withheld or delayed).

14

--------------------------------------------------------------------------------

    (t)  Payments to Originator.  With respect to each Receivable and its
Related Rights sold or contributed to the Borrower by PCC, the Borrower has
given, and PCC has received, reasonably equivalent value in exchange therefor,
and such transfer was not made for or on account of an antecedent debt. No
transfer by PCC of any Receivable is or may be voidable under any section of the
Federal Bankruptcy Code.

    (u)  Not an Investment Company.  The Borrower is not an "investment company"
within the meaning of the Investment Company Act of 1940, as amended from time
to time, or any successor statute.

    (v)  Borrowing Base.  As of each Borrowing Date, after giving effect to the
Loans to be made on such date, the Borrowing Base is at least equal to the
aggregate outstanding principal balance of the Advances.


ARTICLE VII.
GENERAL COVENANTS OF LOAN PARTIES


    Section 7.1  Affirmative Covenants of Loan Parties.  From the date hereof
until the Final Payout Date, unless the Agent shall otherwise consent in
writing:

    (a)  Compliance With Laws, Etc.  Each Loan Party will comply in all material
respects with all applicable laws, rules, regulations and orders, including
those with respect to the Receivables and related Contracts, except where the
failure to so comply would not individually or in the aggregate have a Material
Adverse Effect.

    (b)  Preservation of Corporate Existence.  Each Loan Party will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing (to the extent applicable) as a foreign corporation in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualification would have a Material Adverse Effect.

    (c)  Audits.  Each Loan Party will (i) at any time and from time to time
upon not less than ten (10) Business Days' notice (unless an Event of Default
has occurred and is continuing, in which case no such notice shall be required)
during regular business hours, permit the Agent or any of its agents or
representatives: (A) to examine and make copies of and abstracts from all books,
records and documents (including, without limitation, computer tapes and disks)
in the possession or under the control of such Loan Party relating to
Receivables, including, without limitation, the related Contracts and purchase
orders and other agreements, and (B) to visit the offices and properties of such
Loan Party for the purpose of examining such materials described in
clause (i)(A) next above, and to discuss matters relating to Receivables or such
Loan Party's performance hereunder with any of the officers or employees of such
Loan Party having knowledge of such matters; and (ii) without limiting the
provisions of clause (i) above, from time to time, at the expense of such Loan
Party, permit certified public accountants or auditors selected by the Agent to
conduct a review of such Loan Party's books and records with respect to the
Receivables and Related Assets (each, a "Review"); provided, however, that, so
long as no Event of Default has occurred and is continuing, the Loan Parties
shall only be responsible for the reasonable costs and expenses of one such
Review under this Section or under Section 7.2(g) in any one (1) calendar year.

    (d)  Keeping of Records and Books of Account.  The Servicer will maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain, all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the daily identification of outstanding Unpaid
Balances by Obligor and related debit and credit details of the

15

--------------------------------------------------------------------------------

Receivables). Each of the Borrower and PCC shall post all Demand Advances to its
respective books and records in accordance with GAAP on or before each
Settlement Date.

    (e)  Performance and Compliance with Receivables and Contracts.  Each Loan
Party will, at its expense, timely and fully perform and comply with all
material provisions, covenants and other promises, if any, required to be
observed by it under the Contracts related to the Receivables and all agreements
related to such Receivables, except where the failure to so perform or comply
would not have a Material Adverse Effect.

    (f)  Location of Records.  Each Loan Party will keep its principal place of
business and chief executive office, and the offices where it keeps its records
concerning the Receivables, all related Contracts and all agreements related to
such Receivables (and all original documents relating thereto), at the
address(es) of the Servicer and the Borrower referred to in Section 6.1(n) or,
upon 15 days' prior written notice to the Agent, at such other locations in
jurisdictions where all action required by Section 8.5 shall have been taken and
completed.

    (g)  Credit and Collection Policies.  The Borrower will require, and PCC
will cause, each Originator to comply in all material respects with the
applicable Credit and Collection Policy, whether written or unwritten, in regard
to each Receivable and the related Contracts.

    (h)  Sale Agreement and First-Step Receivables Purchase Agreement.  The
Borrower will perform and comply in all material respects with all of its
covenants and agreements set forth in the Sale Agreement, and will enforce the
performance by PCC of its obligations under the Sale Agreement and by PCC and
each of the Originators of its respective obligations under the First-Step
Receivables Purchase Agreement. PCC will perform and comply in all material
respects with all of its covenants and agreements set forth in the Sale
Agreement and the First-Step Receivables Purchase Agreement, and will enforce
the performance by each of the Originators of its obligations under the
First-Step Receivables Purchase Agreement.

    (i)  Collections.  All Obligors shall be instructed to make payments on
Receivables directly to a Lock-Box Account which, from and after January 31,
2000, is the subject of a Lock-Box Agreement. If, notwithstanding the foregoing,
any Collections are paid directly to any Loan Party, such Loan Party shall
deposit the same (with any necessary indorsements) to such a Lock-Box Account
within two (2) Business Days after receipt thereof. Upon demand of the Agent,
the Borrower or the Servicer shall establish a segregated account at Wachovia
which is subject to a perfected security interest in favor of the Agent, for the
benefit of the Secured Parties (the "Collection Account"), into which all
deposits from time to time in Lock-Box Accounts, and all other Collections, are
concentrated pending application in accordance with the terms of this Agreement
to the Obligations.

    (j)  Further Assurances.  Each of the Loan Parties shall take all necessary
action to establish and maintain (i) in favor of the Borrower, a valid and
perfected ownership interest in the Receivables and Related Assets, and (ii) in
favor of the Agent for the benefit of the Secured Parties, a valid and perfected
first priority security interest in the Receivables and the Related Assets,
including, without limitation, taking such action to perfect, protect or more
fully evidence the interest of the Agent as the Agent may reasonably request.

    Section 7.2  Reporting Requirements of Loan Parties.  From the date hereof
until the Final Payout Date, unless the Agent shall otherwise consent in
writing:

    (a)  Quarterly Financial Statements.  (i) PCC will furnish to the Agent as
soon as available and in any event within 55 days after the end of each of the
first three (3) quarters of each fiscal year of PCC, copies of its unaudited
consolidated balance sheets and related consolidated statements of income and
cash flow, showing the financial condition of PCC and its consolidated
Subsidiaries as of the close of such fiscal quarter and the results of its
operations and the operations of such Subsidiaries during such fiscal quarter
and the then elapsed portion of the fiscal year, together with a Certificate of
Financial

16

--------------------------------------------------------------------------------

Officer in the form attached hereto as Exhibit 7.2 executed by the chief
financial officer or treasurer of PCC; and (ii) the Borrower will furnish to the
Agent, as soon as available and in any event within 55 days after the end of
each of the first three (3) quarters of each fiscal year of the Borrower, copies
of the financial statements of the Borrower, consisting of at least a balance
sheet as at the close of such quarter and statements of earnings and changes in
cash flows for such quarter and for the period from the beginning of the fiscal
year to the close of such quarter, together with a Certificate of Financial
Officer in the form attached hereto as Exhibit 7.2 executed by the chief
financial officer or treasurer of the Borrower;

    (b)  Annual Financial Statements.  (i) PCC will furnish to the Agent, as
soon as available and in any event within 100 days after the end of each fiscal
year of PCC, copies of its audited consolidated balance sheets and related
audited consolidated statements of income and cash flow, showing the financial
condition of PCC and its consolidated Subsidiaries as of the close of such
fiscal year and the results of its operations and the operations of such
Subsidiaries during such year, all audited by PriceWaterhouse Coopers LLP or
other independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which shall not be qualified in
any material respect) to the effect that such consolidated financial statements
fairly present the financial condition and results of operations of PCC on a
consolidated basis (except as noted therein) in accordance with GAAP
consistently applied; and (ii) the Borrower will furnish to the Agent, as soon
as available and in any event within 100 days after the end of each fiscal year
of the Borrower, copies of the financial statements of the Borrower, consisting
of at least a balance sheet of Borrower for such year and statements of
earnings, cash flows and shareholders' equity, setting forth in each case in
comparative form corresponding figures from the preceding fiscal year, together
with a Certificate of Financial Officer in the form attached hereto as
Exhibit 7.2 executed by the chief financial officer or treasurer of the
Borrower;

    (c)  Reports to SEC and Exchanges.  In addition to the reports required by
subsections (a) and (b) next above, promptly upon the Agent's reasonable
request, PCC will furnish to the Agent copies of any reports or registration
statements that PCC files with the SEC or any national securities exchange other
than registration statements relating to employee benefit plans and to
registrations of securities for selling securities;

    (d)  ERISA.  Promptly after the filing or receiving thereof, each Loan Party
will furnish to the Agent copies of all reports and notices with respect to any
Reportable Event which any Loan Party files under ERISA with the Internal
Revenue Service, the PBGC or the U.S. Department of Labor or which such Loan
Party receives from the PBGC;

    (e)  Events of Default, etc.  As soon as possible and in any event within
ten (10) Business Days after any Authorized Officer of either Loan Party obtains
knowledge of the occurrence of any Event of Default or any Unmatured Default,
each Loan Party will furnish to the Agent a written statement of a Authorized
Officer of such Loan Party setting forth details of such event and the action
that such Loan Party will take with respect thereto;

    (f)  Litigation.  As soon as possible and in any event within ten
(10) Business Days after any Authorized Officer of either Loan Party obtains
knowledge thereof, such Loan Party will furnish to the Agent notice of (i) any
litigation, investigation or proceeding relating to either of the Loan Parties,
the Transaction Documents or the Receivables which may exist at any time which
would reasonably be expected to have a Material Adverse Effect and (ii) any
development in previously disclosed litigation which development would
reasonably be expected to have a Material Adverse Effect;

    (g)  Reviews of Receivables.  As soon as available and in any event within
120 days following the end of each fiscal year of the Borrower, the Borrower
will furnish to the Agent a report summarizing the results of the Review
referenced in Section 7.1(c) prepared by accountants or auditors reasonably
selected by the Agent as of the end of such fiscal year, substantially in the
form of the report delivered

17

--------------------------------------------------------------------------------

pursuant to Section 5.1(k) and covering such other matters as the Agent may
reasonably request in order to protect the interests of the Agent or the other
Secured Parties under or as contemplated by this Agreement;

    (h)  Change in Business or Credit and Collection Policy.  Each Loan Party
will furnish to the Agent prompt written notice of any material change in the
character of such Loan Party's business prior to the occurrence of such change,
and each Loan Party will provide the Agent with not less than fifteen
(15) Business Days' prior written notice of any material change in the Credit
and Collection Policy (together with a copy of such proposed change); and

    (i)  Other.  Promptly, from time to time, each Loan Party will furnish to
the Agent such other information, documents, records or reports respecting the
Receivables or the condition or operations, financial or otherwise, of such Loan
Party as the Agent may from time to time reasonably request in order to protect
the interests of the Agent or the other Secured Parties under or as contemplated
by this Agreement.

    Section 7.3  Negative Covenants of Loan Parties.  From the date hereof until
the Final Payout Date, without the prior written consent of the Agent:

    (a)  Sales, Liens, Etc.  (i) The Borrower will not, except as otherwise
provided herein and in the other Transaction Documents, sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Lien upon or with respect to, any Collateral, or any account to which
any Collections are sent, or any right to receive income or proceeds from or in
respect of any of the foregoing (except, prior to the execution of the Lock-Box
Agreements, set-off rights of any bank at which any such account is maintained),
and (ii) the Servicer will not assert any interest in the Receivables, except as
the Servicer.

    (b)  Extension or Amendment of Receivables.  No Loan Party will, except as
otherwise permitted in Section 8.2(c), extend, amend or otherwise modify the
terms of any Receivable, or amend, modify or waive any material term or
condition of any Contract related thereto in any way that would have a Material
Adverse Effect.

    (c)  Change in Business or Credit and Collection Policy.  No Loan Party will
make or permit to be made any change in the character of its business or in the
Credit and Collection Policy, which change would, in either case, have a
Material Adverse Effect.

    (d)  Change in Payment Instructions to Obligors.  No Loan Party will add or
terminate any bank as a Lock-Box Bank from those listed in Schedule 6.1(o) or,
after the Collection Account has been established pursuant to Section 7.1(i),
make any change in its instructions to Obligors regarding payments to be made to
the Borrower or the Servicer or payments to be made to any Lock-Box Bank (except
for a change in instructions solely for the purpose of directing Obligors to
make such payments to another existing Lock-Box Bank), unless (i) the Agent
shall have received prior written notice of such addition, termination or change
and (ii) the Agent shall have received duly executed copies of Lock-Box
Agreements in a form reasonably acceptable to the Agent with each new Lock-Box
Bank.

    (e)  Deposits to Lock-Box Accounts and Collection Account.  No Loan Party
will deposit or otherwise credit, or cause or permit to be so deposited or
credited, to any Lock-Box Account or the Collection Account, any cash or cash
proceeds other than Collections of Receivables.

    (f)  Changes to Other Documents.  No Loan Party will enter into any
amendment or modification of, or supplement to, the First-Step Receivables
Purchase Agreement, the Sale Agreement, the Subordinated Note or the Borrower's
articles or certificate of incorporation.

18

--------------------------------------------------------------------------------

    (g)  Restricted Payments by the Borrower.  The Borrower will not:

    (i)  Purchase or redeem any shares of the capital stock of the Borrower,
declare or pay any dividends thereon, make any loan to any Originator, make any
distribution to stockholders or set aside any funds for any such purpose,
unless, in each of the foregoing cases: (A) such purchase, redemption, payment,
loan or distribution is made on, or immediately following, a Settlement Date
after payment of all Obligations due and owing on such Settlement Date, and
(B) after giving effect to such purchase, redemption, payment, loan or
distribution, the Borrower's net worth (determined in accordance with GAAP) will
be at least $4,500,000; or

    (ii) Make any payment of principal or interest on the Subordinated Note if
any Event of Default exists or would result therefrom or if such payment would
result in the Borrower's having insufficient cash on hand to pay all Obligations
that will be due and owing on the next succeeding Settlement Date.

    (h)  Borrower Indebtedness.  The Borrower will not incur or permit to exist
any Indebtedness or liability on account of deposits except: (A) Subordinated
Loans incurred in accordance with the Sale Agreement and evidenced by a
Subordinated Note, (B) current payables and expense reimbursement obligations
arising under the Transaction Documents and not overdue and (C) other current
accounts payable arising in the ordinary course of business and not overdue, in
an aggregate amount at any time outstanding of less than $10,775.

    (i)  Prohibition on Additional Negative Pledges.  No Loan Party will, nor
will it permit any of its Subsidiaries to, enter into or assume any agreement
(other than this Agreement and the other Transaction Documents) prohibiting the
creation or assumption of any Lien upon the Receivables or Related Assets,
whether now owned or hereafter acquired, except as contemplated by the
Transaction Documents, or otherwise prohibiting or restricting any transaction
contemplated hereby or by the other Transaction Documents, and no Loan Party
will enter into or assume any agreement creating any Lien upon the Subordinated
Note.

    (j)  Name Change, Offices, Records and Books of Accounts.  The Borrower will
not change its name, identity or corporate structure (within the meaning of
Section 9-402(7) of any applicable enactment of the UCC) or relocate its chief
executive office or any office where Records are kept by it unless it shall
have: (i) given the Agent at least fifteen (15) Business Days' prior written
notice thereof and (ii) prior to the effectiveness of such change, delivered to
the Agent all financing statements, instruments and other documents requested by
the Agent in connection with such change or relocation.

    (k)  Mergers, Consolidations and Acquisitions.  The Borrower will not merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or purchase, lease or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the assets
of any other Person (whether directly by purchase, lease or other acquisition of
all or substantially all of the assets of such Person or indirectly by purchase
or other acquisition of all or substantially all of the capital stock of such
other Person) other than the acquisition of the Receivables and Related Assets
pursuant to the Sale Agreement.

    (l)  Disposition of Receivables and Related Assets.  Except pursuant to this
Agreement, the Borrower will not sell, lease, transfer, assign or otherwise
dispose of (in one transaction or in a series of transactions) any Receivables
and Related Assets.

    (m)  Borrowing Base.  The Borrower will not request any Advance if, after
giving effect thereto, the aggregate outstanding principal balance of the Loans
would exceed the Borrowing Base.

    Section 7.4  Separate Corporate Existence of the Borrower.  Each Loan Party
hereby acknowledges that Lenders and the Agent are entering into the
transactions contemplated hereby in reliance upon the Borrower's identity as a
legal entity separate from the Servicer and its other Affiliates. Therefore,

19

--------------------------------------------------------------------------------

each Loan Party shall take all steps specifically required by this Agreement or
reasonably required by the Agent to continue the Borrower's identity as a
separate legal entity and to make it apparent to third Persons that the Borrower
is an entity with assets and liabilities distinct from those of its Affiliates,
and is not a division of PCC or any other Person. Without limiting the
foregoing, each Loan Party will take such actions as shall be required in order
that:

    (a) The Borrower will be a limited purpose corporation whose primary
activities are restricted in its certificate of incorporation to purchasing or
otherwise acquiring from PCC, owning, holding, granting security interests in
the Collateral, entering into agreements for the financing and servicing of the
Receivables, making loans to the Originators, and conducting such other
activities as it deems necessary or appropriate to carry out its primary
activities;

    (b) Not less than one (1) member of the Borrower's Board of Directors (the
"Independent Director") shall be an individual who is not, and never has been, a
direct, indirect or beneficial stockholder, officer, director, employee,
affiliate, associate, material supplier or material customer of PCC or any of
its Affiliates (other than an Affiliate organized with a limited purpose charter
for the purpose of acquiring receivables or other financial assets or intangible
property). The certificate of incorporation of the Borrower shall provide that
(a) at least one (1) member of the Borrower's Board of Directors shall be an
Independent Director, (b) the Borrower's Board of Directors shall not approve,
or take any other action to cause the filing of, a voluntary bankruptcy petition
with respect to the Borrower unless the Independent Director shall approve the
taking of such action in writing prior to the taking of such action and (c) the
provisions requiring an independent director and the provision described in
clauses (a) and (b) of this paragraph (ii) cannot be amended without the prior
written consent of the Independent Director;

    (c) The Independent Director shall not at any time serve as a trustee in
bankruptcy for the Borrower or any Affiliate thereof;

    (d) Any director, employee, consultant or agent of the Borrower will be
compensated from the Borrower's funds for services provided to the Borrower. The
Borrower will not engage any agents other than its attorneys, auditors and other
professionals and a servicer and any other agent contemplated by the Transaction
Documents for the Collateral, which servicer will be fully compensated for its
services by payment of the Servicer's Fee, and certain organizational expenses
in connection with the formation of the Borrower;

    (e) The Borrower will contract with the Servicer to perform for the Borrower
all operations required on a daily basis to service the Collateral. The Borrower
will pay the Servicer the Servicer's Fee pursuant hereto. The Borrower will not
incur any material indirect or overhead expenses for items shared with PCC (or
any other Affiliate thereof) which are not reflected in the Servicer's Fee. To
the extent, if any, that the Borrower (or any other Affiliate thereof) shares
items of expenses not reflected in the Servicer's Fee, for legal, auditing and
other professional services and directors' fees, such expenses will be allocated
to the extent practical on the basis of actual use or the value of services
rendered, and otherwise on a basis reasonably related to the actual use or the
value of services rendered, it being understood that PCC shall pay all expenses
relating to the preparation, negotiation, execution and delivery of the
Transaction Documents, including, without limitation, legal, rating agency and
other fees;

    (f)  The Borrower's operating expenses will not be paid by any other Loan
Party or other Affiliate of the Borrower;

    (g) The Borrower will have its own stationery;

    (h) The books of account, financial reports and corporate records of the
Borrower will be maintained separately from those of PCC and each other
Affiliate of the Borrower;

20

--------------------------------------------------------------------------------

    (i)  Any financial statements of any Loan Party or Affiliate thereof which
are consolidated to include the Borrower will contain detailed notes clearly
stating that (A) all of the Borrower's assets are owned by the Borrower, and
(B) the Borrower is a separate corporate entity with its own separate creditors
that will be entitled to be satisfied out of the Borrower's assets prior to any
value in the Borrower becoming available to the Borrower's equity holders; and
the accounting records and the published financial statements of each of the
Originators will clearly show that, for accounting purposes, the Receivables and
Related Assets have been sold by such Originator to the Borrower;

    (j)  The Borrower's assets will be maintained in a manner that facilitates
their identification and segregation from those of the Servicer and the other
Affiliates;

    (k) Each Affiliate of the Borrower will strictly observe corporate
formalities in its dealings with the Borrower, and, except as permitted pursuant
to this Agreement with respect to Collections, funds or other assets of the
Borrower will not be commingled with those of any of its Affiliates;

    (l)  No Affiliate of the Borrower will maintain joint bank accounts with the
Borrower or other depository accounts with the Borrower to which any such
Affiliate (other than in the Borrower's or such Affiliate's existing or future
capacity as the Servicer hereunder or under the Sale Agreement) has independent
access, provided that prior to demand by the Agent pursuant to Section 7.1(i) to
establish a segregated Collection Account, Collections may be deposited into
general accounts of PCC, subject to the obligations of the Servicer hereunder;

    (m) No Affiliate of the Borrower shall, directly or indirectly, name the
Borrower or enter into any agreement to name the Borrower as a direct or
contingent beneficiary or loss payee on any insurance policy covering the
property of any Affiliate of the Borrower;

    (n) Each Affiliate of the Borrower will maintain arm's length relationships
with the Borrower, and each Affiliate of the Borrower that renders or otherwise
furnishes services or merchandise to the Borrower will be compensated by the
Borrower at market rates for such services or merchandise;

    (o) No Affiliate of the Borrower will be, nor will it hold itself out to be,
responsible for the debts of the Borrower or the decisions or actions in respect
of the daily business and affairs of the Borrower. PCC and the Borrower will
immediately correct any known misrepresentation with respect to the foregoing
and they will not operate or purport to operate as an integrated single economic
unit with respect to each other or in their dealing with any other entity;

    (p) The Borrower will keep correct and complete books and records of account
and minutes of the meetings and other proceedings of its stockholder and board
of directors, as applicable, and the resolutions, agreements and other
instruments of the Borrower will be continuously maintained as official records
by the Borrower; and

    (q) Each of the Borrower, on the one hand, and the Originators, on the other
hand, will conduct its business solely in its own corporate name and in such a
separate manner so as not to mislead others with whom they are dealing.


ARTICLE VIII.
ADMINISTRATION AND COLLECTION


    Section 8.1  Designation of Servicer.  

    (a)  PCC as Initial Servicer.  The servicing, administering and collection
of the Receivables shall be conducted by the Person designated as Servicer
hereunder from time to time in accordance with this Section 8.1. Until the Agent
gives to PCC a Successor Notice (as defined in Section 8.1(b)), PCC is hereby
designated as, and hereby agrees to perform the duties and obligations of,
Servicer pursuant to the terms hereof.

21

--------------------------------------------------------------------------------

    (b)  Successor Notice; Servicer Transfer Events.  Upon PCC's receipt of a
notice from the Agent following a Servicer Transfer Event of the designation of
a new Servicer (a "Successor Notice"), PCC agrees that it will terminate its
activities as Servicer hereunder in a manner that will facilitate the transition
of the performance of such activities to the new Servicer, and the Agent (or the
designee of the Agent) shall assume each and all of PCC's obligations to service
and administer the Receivables, on the terms and subject to the conditions
herein set forth, and PCC shall use its reasonable best efforts to assist the
Agent (or the Agent's designee) in assuming such obligations. Without limiting
the foregoing, PCC agrees, at its expense, to take all actions necessary to
provide the new Servicer with access to all computer software necessary to
generate reports useful in collecting or billing Receivables, solely for use in
collecting and billing Receivables. If PCC disputes the occurrence of a Servicer
Transfer Event, PCC may take appropriate action to resolve such dispute;
provided that PCC must terminate its activities hereunder as Servicer and allow
the newly designated Servicer to perform such activities on the date specified
by the Agent as described above, notwithstanding the commencement or
continuation of any proceeding to resolve the aforementioned dispute, if the
Agent reasonably determine, in good faith, that such termination is necessary or
advisable to protect the Secured Parties' interests hereunder.

    (c)  Subcontracts.  So long as PCC is acting as the Servicer, it may
subcontract with one or more of the Originators for servicing, administering or
collecting all or any portion of the Receivables, provided, however, that no
such subcontract shall relieve PCC of its primary liability for performance of
its duties as Servicer pursuant to the terms hereof and any such subservicing
arrangement may be terminated at the request of the Agent at any time after a
Successor Notice has been given. In addition to the foregoing, with the prior
written consent of the Agent (which consent shall not be unreasonably withheld
or delayed), any Servicer may subcontract with other Persons for servicing,
administering or collecting all or any portion of the Receivables, provided,
however, that no such subcontract shall relieve such Servicer of its primary
liability for performance of its duties as Servicer pursuant to the terms hereof
and any such subservicing arrangement may be terminated at the request of the
Agent at any time that the Agent reasonably determines that such subservicer is
not performing adequately.

    (d)  Expense Indemnity after a Servicer Transfer Event.  In addition to, and
not in lieu of the Servicer's Fee, if PCC or one of its Affiliates is replaced
as Servicer following a Servicer Transfer Event, the Borrower shall reimburse
the Servicer within ten (10) Business Days after receipt of a written invoice,
any and all reasonable costs and expenses of the Servicer incurred in connection
with its servicing of the Receivables for the benefit of the Secured Parties.

    Section 8.2  Duties of Servicer.  

    (a)  Appointment; Duties in General.  Each of the Borrower, the Lenders and
the Agent hereby appoints as its agent, the Servicer, as from time to time
designated pursuant to Section 8.1, to enforce its rights and interests in and
under the Receivables, the Related Security and the related Contracts. The
Servicer shall take or cause to be taken all such actions as may be necessary or
advisable to collect each Receivable from time to time, all in accordance with
applicable laws, rules and regulations, with reasonable care and diligence, and
in accordance with the Credit and Collection Policy.

    (b)  Segregation of Collections.  The Servicer shall not be required (unless
otherwise requested by the Agent) to segregate the funds constituting such
portions of such Collections prior to the remittance thereof in accordance with
Article III. If instructed by the Agent, the Servicer shall segregate and
deposit into the Collection Account Collections not later than the second
Business Day following receipt by the Servicer of such Collections in
immediately available funds.

    (c)  Modification of Receivables.  PCC, while it is the Servicer, may, in
accordance with the Credit and Collection Policy, so long as no Event of Default
and no Unmatured Default shall have occurred and be continuing, extend the
maturity or adjust the Unpaid Balance of any Receivable as PCC may reasonably
determine to be appropriate to maximize Collections in a manner consistent with
the Credit

22

--------------------------------------------------------------------------------

and Collection Policy (although no such extension or adjustment shall alter the
status of such Receivable as a Defaulted Receivable or a Delinquent Receivable
or, in the case of an adjustment, limit the rights of the Agent or the Lenders
under Section 3.4).

    (d)  Documents and Records.  Each Loan Party shall deliver to the Servicer,
and the Servicer shall hold in trust for the Borrower and the Secured Parties,
all documents, instruments and records (including, without limitation, computer
tapes or disks) that evidence or relate to Receivables.

    (e)  Certain Duties to the Borrower.  The Servicer shall, as soon as
practicable following receipt, turn over to the Borrower (i) that portion of the
Collections which are not required to be turned over to the Agent, less the
Servicer's Fee, and, in the event that neither PCC nor any other Loan Party or
Affiliate thereof is the Servicer, all reasonable and appropriate out-of-pocket
costs and expenses of the Servicer of servicing, collecting and administering
the Receivables to the extent not covered by the Servicer's Fee received by it,
and (ii) the Collections of any receivable which is not a Receivable. The
Servicer, if other than PCC or any other Loan Party or Affiliate thereof, shall,
as soon as practicable upon demand, deliver to the Borrower all documents,
instruments and records in its possession that evidence or relate to receivables
of the Borrower other than Receivables, and copies of documents, instruments and
records in its possession that evidence or relate to Receivables.

    (f)  Termination.  The Servicer's authorization under this Agreement shall
terminate upon the Final Payout Date.

    (g)  Power of Attorney.  The Borrower hereby grants to the Servicer an
irrevocable power of attorney, with full power of substitution, coupled with an
interest, to take in the name of the Borrower all steps which are necessary or
advisable to endorse, negotiate or otherwise realize on any writing or other
right of any kind held or transmitted by the Borrower or transmitted or received
by Lender (whether or not from the Borrower) in connection with any Receivable.

    Section 8.3  Rights of the Agent.  

    (a)  Notice to Obligors.  At any time when an Unmatured Default or an Event
of Default has occurred and is continuing, the Agent may notify the Obligors of
Receivables, or any of them, of its security interest, for the benefit of the
Secured Parties, in the Collateral.

    (b)  Notice to Lock-Box Banks.  At any time after the occurrence of an
Unmatured Default or an Event of Default, the Agent is hereby authorized to
direct the Agent, and the Agent is hereby authorized and directed to comply with
such direction, to give notice to the Lock-Box Banks, as provided in the
Lock-Box Agreements, of the transfer to the Agent of dominion and control over
the Lock-Boxes and related Lock-Box Accounts to which the Obligors of
Receivables make payments. The Borrower and the Servicer hereby transfer to the
Agent, effective when the Agent shall give notice to the Lock-Box Banks as
provided in the Lock-Box Agreements, the exclusive dominion and control over
such Lock-Boxes and Lock-Box Accounts, and shall take any further action that
the Agent may reasonably request to effect such transfer.

    (c)  Rights on Servicer Transfer Event.  At any time following the
designation of a Servicer other than PCC pursuant to Section 8.1:

    (i)  The Agent may direct the Obligors of Receivables, or any of them, to
pay all amounts payable under any Receivable directly to the Agent or its
designee.

    (ii) Any Loan Party shall, at the Agent's request and at such Loan Party's
expense, give notice of the Agent's security interest in the Collateral to each
Obligor of Receivables and direct that payments be made directly to the Agent or
its designee.

    (iii) Each Loan Party shall, at the Agent's request: (A) assemble all of the
documents, instruments and other records (including, without limitation,
computer programs, tapes and disks)

23

--------------------------------------------------------------------------------

which evidence the Collateral, or which are otherwise necessary or desirable to
collect the Collateral, and make the same available to the successor Servicer at
a place selected by the Agent, and (B) segregate all cash, checks and other
instruments received by it from time to time constituting Collections in a
manner acceptable to the Agent and promptly upon receipt, remit all such cash,
checks and instruments, duly endorsed or with duly executed instruments of
transfer, to the successor Servicer.

    (iv) Each of the Loan Parties, the Agent and the Lenders hereby authorizes
the Agent and grants to the Agent an irrevocable power of attorney (which shall
terminate on the Final Payout Date), to take any and all steps in such Person's
name and on behalf of such Person which are necessary or desirable, in the
determination of the Agent, to collect all amounts due under any and all
Receivables, including, without limitation, endorsing any Loan Party's name on
checks and other instruments representing Collections and enforcing such
Receivables and the related Contracts.

    Section 8.4  Responsibilities of Loan Parties.  Anything herein to the
contrary notwithstanding:

    (a)  Contracts.  Each Loan Party shall remain responsible for performing all
of its obligations (if any) under the Contracts related to the Receivables and
under the related agreements to the same extent as if the security interest in
the Collateral had not been granted hereunder, and the exercise by the Agent or
its designee of its rights hereunder shall not relieve any Loan Party from such
obligations.

    (b)  Limitation of Liability.  The Agent and the Lenders shall not have any
obligation or liability with respect to any Receivables, Contracts related
thereto or any other related agreements, nor shall any of them be obligated to
perform any of the obligations of any Loan Party or any Originator thereunder;
provided. however, that if the Agent or any Lender performs any of such
obligations, it shall be liable for failure to perform such obligations in a
manner that is not grossly negligent.

    Section 8.5  Further Action Evidencing the Security Interest.  

    (a)  Further Assurances.  Each Loan Party agrees that from time to time, at
its expense, it will promptly execute and deliver all further instruments and
documents, and take all further action that the Agent or its designee may
reasonably request in order to perfect, protect or more fully evidence the
Agent's security interest, on behalf of the Secured Parties, in the Collateral,
or to enable the Agent or its designee to exercise or enforce any of the Secured
Parties' respective rights hereunder or under any Transaction Document in
respect thereof. Without limiting the generality of the foregoing, each Loan
Party will:

    (i)  upon the request of the Agent, execute and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate, in accordance
with the terms of this Agreement;

    (ii) upon the request of the Agent after the occurrence and during the
continuance of an Event of Default, mark conspicuously each Contract evidencing
each Receivable with a legend, acceptable to the Agent, evidencing the Agent's
security interest therein pursuant to this Agreement; and

    (iii) mark its master data processing records evidencing the Collateral with
a legend, acceptable to the Agent, evidencing that a security interest in the
Collateral has been granted pursuant to this Agreement.

    (b)  Additional Financing Statements; Continuation Statements; Performance
by Agent.  Each Loan Party hereby authorizes the Agent or its designee to file
one (1) or more financing or continuation statements, and amendments thereto and
assignments thereof, relative to all or any of the Collateral now existing or
hereafter arising in the name of any Loan Party. If any Loan Party fails to
promptly execute and deliver to the Agent any financing statement or
continuation statement or amendment

24

--------------------------------------------------------------------------------

thereto or assignment thereof requested by the Agent each Loan Party hereby
authorizes the Agent to execute such statement on behalf of such Loan Party. If
any Loan Party fails to perform any of its agreements or obligations under this
Agreement, the Agent or its designee may (but shall not be required to) itself
perform, or cause performance of, such agreement or obligation, and the
reasonable expenses of the Agent or its designee incurred in connection
therewith shall be payable by Loan Parties as provided in Section 14.5.

    Section 8.6  Application of Collections.  Any payment by an Obligor in
respect of any indebtedness owed by it to an Originator or the Borrower shall,
except as otherwise specified by such Obligor or required by the underlying
Contract or law, be applied, first, as a Collection of any Receivable or
Receivables then outstanding of such Obligor in the order of the age of such
Receivables, starting with the oldest of such Receivables and, second, to any
other indebtedness of such Obligor.


ARTICLE IX.
SECURITY INTEREST


    Section 9.1  Grant of Security Interest.  To secure the due and punctual
payment of the Obligations, whether now or hereafter existing, due or to become
due, direct or indirect, or absolute or contingent, including, without
limitation, all Indemnified Amounts, in each case pro rata according to the
respective amounts thereof, the Borrower hereby pledges to the Agent, for the
benefit of the Secured Parties, and hereby grants to the Agent, for the benefit
of the Secured Parties, a security interest in all of the Borrower's right,
title and interest now or hereafter existing in, to and under (a) all the
Receivables and Related Assets, (b) the First-Step Receivables Purchase
Agreement, the Sale Agreement and the other Transaction Documents, (c) the
Demand Advances, and (d) all proceeds of any of the foregoing (collectively, the
"Collateral").

    Section 9.2  Remedies.  Upon the occurrence of an Event of Default, the
Agent, on behalf of the Secured Parties, shall have, with respect to the
Collateral granted pursuant to Section 9.1, and in addition to all other rights
and remedies available to Lenders or the Agent under this Agreement and the
other Transaction Documents or other applicable law, all the rights and remedies
of a secured party upon default under the UCC.

    Section 9.3  Termination after Final Payout Date.  Each of the Secured
Parties hereby authorizes the Agent, and the Agent hereby agrees, promptly after
the Final Payout Date to execute and deliver to the Borrower such UCC-3
termination statements as may be necessary to terminate the Agent's security
interest in and Lien upon the Collateral, all at the Borrower's expense. Upon
the Final Payout Date, all right, title and interest of the Agent and the other
Secured Parties in and to the Collateral shall terminate.

    Section 9.4  Limitation on Rights to Collateral Proceeds.  Nothing in this
Agreement shall entitle the Secured Parties to receive or retain proceeds of the
Collateral in excess of the aggregate amount of the Obligations owing to such
Secured Parties (or to any Indemnified Party claiming through such Secured
Parties).


ARTICLE X.
EVENTS OF DEFAULT


    Section 10.1  Events of Default.  The occurrence of any of the following
events shall constitute an "Event of Default" hereunder:

    (a) The Servicer or the Borrower shall fail to pay any Obligation of the
type described in clause (i) of the definition of "Obligations" or to deposit
any amount required to be deposited by it hereunder in respect of any such
Obligations within one (1) Business Day after the same is required to

25

--------------------------------------------------------------------------------

be paid or deposited, or the Servicer or the Borrower shall fail to pay any
Obligation of the type described in clause (ii) of the definition of
"Obligations" or to deposit any amount required to be deposited by it hereunder
in respect of any such Obligations within five (5) Business Days after the same
is required to be paid or deposited; or

    (b) Any representation or warranty made or deemed to be made by any Loan
Party (or any of its officers) under this Agreement or any other Transaction
Document or any Information Package or other information, recomputation of the
Borrowing Base or other report delivered pursuant hereto shall prove to have
been false or incorrect in any material adverse respect when made or deemed to
have been made; or

    (c) (i) Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Sections 7.1(i), 7.2(e), 7.2(f), 7.2(g), 7.2(h),
7.3 or 8.2(b); or

      (ii) Any Loan Party fails to perform or observe any other term, covenant
or agreement contained in this Agreement or any other Transaction Document, and
such default shall continue unremedied for a period of ten (10) Business Days
(or, in the case of Section 3.1(a), a period of two (2) Business Days) after the
earlier to occur of (A) the date upon which written notice thereof is given to
such Loan Party by the Agent and (B) the date either of the Loan Parties becomes
aware thereof; or

    (d) (i) The Borrower shall (A) fail to pay any principal or interest,
regardless of amount, due in respect of any Indebtedness (other than
Subordinated Loans) of which the aggregate unpaid principal amount is $10,775 or
greater, when and as the same shall become due and payable (after expiration of
any applicable grace period) or (B) fail to observe or perform any other term,
covenant, condition or agreement (after expiration of any applicable grace
period) contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause (B) is
to cause, or permit the holder or holders of such Indebtedness or a trustee on
its or their behalf (with or without the giving of notice, the lapse of time or
both) to cause, such Indebtedness to become due prior to its stated maturity; or

      (ii) PCC or any of its Subsidiaries (other than the Borrower) (A) shall
fail to pay any principal or interest, regardless of amount, due in respect of
any Indebtedness of which the aggregate unpaid principal amount is in excess of
$35,000,000, when and as the same shall become due and payable (after expiration
of any applicable grace period) or (B) shall fail to observe or perform any
other term, covenant, condition or agreement (after expiration of any applicable
grace period) contained in any agreement or instrument evidencing or governing
any Indebtedness in excess of $35,000,000 in aggregate principal amount of PCC
or any of its Subsidiaries (other than the Borrower) if the effect of any
failure referred to in this clause (B) is to cause, or permit the holder or
holders of such Indebtedness or a trustee on its or their behalf (with or
without the giving of notice, the lapse of time or both) to cause, such
Indebtedness to become due prior to its stated maturity; or

    (e) An Event of Bankruptcy shall have occurred and remain continuing with
respect to any Loan Party or, if the Servicer is not PCC or an Affiliate
thereof, with respect to the Servicer; or

    (f)  The three (3)-month rolling average Dilution Ratio at any Cut-Off Date
exceeds 4.50%; or

    (g) The three (3)-month rolling average Default Ratio at any Cut-Off Date
exceeds 4.75%; or

    (h) The three (3)-month rolling average Delinquency Ratio at any Cut-Off
Date exceeds 8.25%; or

    (i)  On any Settlement Date, after giving effect to the payments made under
Article II or Article III, the aggregate outstanding principal balance of the
Advances exceeds the Allocation Limit; or

    (j)  There shall have occurred any event which materially adversely impairs
the ability of the Originators, taken as a whole, to originate Receivables; or

    (k) A Change in Control shall occur; or

26

--------------------------------------------------------------------------------



    (l)  The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any of the Receivables or Related Assets
and such lien shall not have been released within seven (7) days, or the PBGC
shall file a notice of lien pursuant to Section 4068 of the ERISA with regard to
any of the Receivables or Related Assets; or

    (m) The Agent, on behalf of the Secured Parties, for any reason, does not
have a valid, perfected first priority security interest in the Receivables and
the Related Assets; or

    (n) (i) (A) One or more non-interlocutory judgments, non-interlocutory
orders, decrees or arbitration awards is entered against the Borrower involving
in the aggregate a liability (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) as to
any single or related series of transactions, incidents or conditions, greater
than or equal to $10,775, and the same shall remain unsatisfied, unvacated and
unstayed pending appeal for a period of thirty (30) days after the entry
thereof, (B) any non-monetary judgment, order or decree is entered against the
Borrower which has a Material Adverse Effect, or (C) any non-monetary judgment,
order or decree is entered against the Borrower which would reasonably be
expected to have a Material Adverse Effect, and the same shall remain
unsatisfied, unvacated and unstayed pending appeal for a period of ten (10) days
after the entry thereof; or

      (ii) (A) One or more non-interlocutory judgments, non-interlocutory
orders, decrees or arbitration awards is entered against PCC or any of the
Originators involving in the aggregate a liability (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage) as to any single or related series of transactions, incidents or
conditions, of $35,000,000 or more, and the same shall remain unsatisfied,
unvacated and unstayed pending appeal for a period of thirty (30) days after the
entry thereof, (B) any non-monetary judgment, order or decree is entered against
PCC or any of the Originators which has a Material Adverse Effect, or (C) any
non-monetary judgment, order or decree is entered against PCC or any of the
Originators which would reasonably be expected to have a Material Adverse
Effect, and the same shall remain unsatisfied, unvacated and unstayed pending
appeal for a period of ten (10) days after the entry thereof; or

    (o) (i) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which his resulted or could reasonably be expected to result
in liability of any of the Originators under Title IV of ERISA to such Pension
Plan, such Multiemployer Plan or the PBGC in an aggregate amount in excess of
$35,000,000; (ii) the aggregate amount of Unfunded Pension Liability among all
Pension Plans at any time exceeds $50,000,000; or (iii) any of the Originators
or any ERISA Affiliate shall fail to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $35,000,000; or

    (p) Any other event occurs that has, or could reasonably be expected to
have, a Material Adverse Effect.

    Section 10.2  Remedies.  

    (a)  Optional Acceleration.  Upon the occurrence of an Event of Default
(other than an Event of Default described in Section 10.1(e) with respect to the
Borrower), the Agent may by notice to the Borrower, declare the Termination Date
to have occurred and the Obligations to be immediately due and payable,
whereupon the Aggregate Commitment shall terminate and all Obligations shall
become immediately due and payable.

    (b)  Automatic Acceleration.  Upon the occurrence of an Event of Default
described in Section 10.1(e) with respect to the Borrower, the Termination Date
shall automatically occur and the Obligations shall be immediately due and
payable.

27

--------------------------------------------------------------------------------

    (c)  Additional Remedies.  Upon the Termination Date pursuant to this
Section 10.2, the Aggregate Commitment will terminate, no Loans or Advances
thereafter will be made, and the Agent, on behalf of the Secured Parties, shall
have, in addition to all other rights and remedies under this Agreement or
otherwise, all other rights and remedies provided under the UCC of each
applicable jurisdiction and other applicable laws, which rights shall be
cumulative.


ARTICLE XI.
THE AGENT


    Section 11.1  Appointment.  

    (a) Each Lender hereby irrevocably designates and appoints Wachovia as its
agent hereunder, and authorizes the Agent to take such action on its behalf
under the provisions of the Transaction Documents and to exercise such powers
and perform such duties as are expressly delegated to the Agent by the terms of
the Transaction Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Agent shall not have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any Lender
or Liquidity Bank, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities on the part of the Agent shall be read into
this Agreement or otherwise exist against the Agent.

    (b) The provisions of this Article XI are solely for the benefit of the
Agent and the Lenders, and neither of the Loan Parties shall have any rights as
a third-party beneficiary or otherwise under any of the provisions of this
Article XI, except that this Article XI shall not affect any obligations which
the Agent or any Lender may have to either of the Loan Parties under the other
provisions of this Agreement.

    (c) In performing its functions and duties hereunder, the Agent shall act
solely as the agent of the Secured Parties and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for either of the Loan Parties or any of their respective successors and
assigns.

    Section 11.2  Delegation of Duties.  The Agent may execute any of its duties
under this Agreement by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Agent shall not be responsible for the negligence or misconduct of any
agents or attorneys-in-fact selected by it with reasonable care.

    Section 11.3  Exculpatory Provisions.  Neither the Agent nor any of its
directors, officers, agents or employees shall be (i) liable to any of the
Lenders for any action lawfully taken or omitted to be taken by it or them or
any Person described in Section 11.2 under or in connection with this Agreement
(except for its, their or such Person's own bad faith, gross negligence or
willful misconduct), or (ii) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by the Borrower
contained in this Agreement or in any certificate, report, statement or other
document referred to or provided for in, or received under or in connection
with, this Agreement or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other document furnished
in connection herewith, or for any failure of either of the Loan Parties to
perform its respective obligations hereunder, or for the satisfaction of any
condition specified in Article V, except receipt of items required to be
delivered to the Agent. The Agent shall not be under any obligation to any
Lender or Liquidity Bank to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the Loan
Parties. This Section 11.3 is intended solely to govern the relationship between
each Agent, on the one hand, and the Lenders and their respective Liquidity
Banks, on the other.

28

--------------------------------------------------------------------------------

    Section 11.4  Reliance by Agent.  

    (a) The Agent shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Loan Parties), independent accountants and other
experts selected by the Agent. The Agent shall in all cases be fully justified
in failing or refusing to take any action under this Agreement or any other
document furnished in connection herewith unless it shall first receive such
advice or concurrence of such of the Lenders and Liquidity Banks as it shall
determine to be appropriate under the relevant circumstances, or it shall first
be indemnified to its satisfaction by the Liquidity Banks against any and all
liability, cost and expense which may be incurred by it by reason of taking or
continuing to take any such action.

    (b) Any action taken by the Agent in accordance with Section 11.4(a) shall
be binding upon all Lenders.

    Section 11.5  Notice of Events of Default.  The Agent shall not be deemed to
have knowledge or notice of the occurrence of any Event of Default or Unmatured
Default unless the Agent has received notice from a Lender, a Liquidity Bank or
a Loan Party referring to this Agreement, stating that an Event of Default or
Unmatured Default has occurred hereunder and describing such Event of Default or
Unmatured Default. In the event that the Agent receives such a notice, it shall
promptly give notice thereof to the Lenders and Liquidity Banks. The Agent shall
take such action with respect to such Event of Default or Unmatured Default as
shall be directed by the Majority Lenders.

    Section 11.6  Non-Reliance on Agent and Other Lenders.  Each of the Lenders
expressly acknowledges that neither the Agent, nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by the Agent hereafter
taken, including, without limitation, any review of the affairs of the Loan
Parties, shall be deemed to constitute any representation or warranty by the
Agent. Each of the Lenders also represents and warrants to the Agent and the
other Lenders that it has, independently and without reliance upon any such
Person (or any of their Affiliates) and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, prospects, financial and other conditions
and creditworthiness of the Loan Parties and made its own decision to enter into
this Agreement. Each of the Lenders also represents that it will, independently
and without reliance upon the Agent or any other Liquidity Bank or Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement, and to make such investigation
as it deems necessary to inform itself as to the business, operations, property,
prospects, financial and other condition and creditworthiness of the Loan
Parties. Neither of the Agent nor any of the Lenders, nor any of their
respective Affiliates, shall have any duty or responsibility to provide any
party to this Agreement with any credit or other information concerning the
business, operations, property, prospects, financial and other condition or
creditworthiness of the Loan Parties which may come into the possession of such
Person or any of its respective officers, directors, employees, agents,
attorneys-in-fact or affiliates, except that the Agent shall promptly distribute
to the Lenders and the Liquidity Banks, copies of financial and other
information expressly provided to the Agent by either of the Loan Parties
pursuant to this Agreement for distribution to the Lenders.

    Section 11.7  Indemnification of Agent.  Each Liquidity Bank agrees to
indemnify the Agent and its officers, directors, employees, representatives and
agents (to the extent not reimbursed by the Loan Parties and without limiting
the obligation of the Loan Parties to do so), ratably in accordance with their
respective Ratable Shares, from and against any and all liabilities,
obligations, losses, damages,

29

--------------------------------------------------------------------------------

penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (including, without limitation, the reasonable fees
and disbursements of counsel for the Agent or such Person in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not the Agent in its capacity as such or such Person shall be
designated a party thereto) that may at any time be imposed on, incurred by or
asserted against the Agent or such Person as a result of, or arising out of, or
in any way related to or by reason of, any of the transactions contemplated
hereunder or the execution, delivery or performance of this Agreement or any
other document furnished in connection herewith (but excluding any such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the bad faith, gross
negligence or willful misconduct of the Agent or such Person as finally
determined by a court of competent jurisdiction).

    Section 11.8  Agent in its Individual Capacity.  The Agent in its individual
capacity and its affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Loan Parties and their
Affiliates as though it were not the Agent hereunder. With respect to its Loans,
if any, pursuant to this Agreement, the Agent shall have the same rights and
powers under this Agreement as any Lender and may exercise the same as though it
were not an Agent, and the terms "Lender" and "Lenders" shall include the Agent
in its individual capacity.

    Section 11.9  Successor Agent.  The Agent, upon five (5) days' notice to the
Borrower and the Lenders, may voluntarily resign at any time; provided, however,
that Wachovia shall not voluntarily resign as the Agent so long as any of the
Liquidity Banks' respective Commitments remain in effect or Blue Ridge has any
outstanding Loans hereunder. If the Agent (other than Wachovia) shall
voluntarily resign, then the Majority Lenders during such five (5)-day period
shall appoint, from amongst the remaining Lenders, a successor agent, whereupon
such successor agent shall succeed to the rights, powers and duties of the Agent
and the term "Agent" shall mean such successor agent, effective upon its
appointment, and the former Agent's rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent or any of the parties to this Agreement. Upon replacement of the Agent in
accordance with this Section 11.9, the retiring Agent shall execute such UCC-3
assignments and amendments, and assignments and amendments of the Transaction
Documents, as may be necessary to give effect to its replacement by a successor
Agent. After any retiring Agent's resignation hereunder as Agent, the provisions
of this Article XI and Article XIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

    Section 11.10  Agent's Conflict Waivers.  Wachovia acts, or may in the
future act, (i) as administrative agent for Blue Ridge, (ii) as issuing and
paying agent for Blue Ridge's Commercial Paper Notes, (iii) to provide credit or
liquidity enhancement for the timely payment for Blue Ridge's Commercial Paper
Notes and (iv) to provide other services from time to time for Blue Ridge
(collectively, the "Wachovia Roles"). Without limiting the generality of
Sections 11.1 and 11.8, each Agent, Lender and Liquidity Bank hereby
acknowledges and consents to any and all Wachovia Roles and agrees that in
connection with any Wachovia Role, Wachovia may take, or refrain from taking,
any action which it, in its discretion, deems appropriate, including, without
limitation, in its role as administrative agent for Blue Ridge, the giving of
notice to the Liquidity Banks of a mandatory purchase pursuant to the Liquidity
Agreement, and hereby acknowledges that neither Wachovia nor any of its
Affiliates has any fiduciary duties hereunder to any Lender (other than Blue
Ridge) or to any of the Liquidity Banks arising out of any Wachovia Roles.

    Section 11.11  UCC Filings.  Each of the Secured Parties hereby expressly
recognizes and agrees that the Agent may be listed as the assignee or secured
party of record on the various UCC filings required to be made under the
Transaction Documents in order to perfect their respective interests in the
Collateral, that such listing shall be for administrative convenience only in
creating a record or nominee holder to take certain actions hereunder on behalf
of the Secured Parties and that such listing

30

--------------------------------------------------------------------------------

will not affect in any way the status of the Secured Parties as the true parties
in interest with respect to the Collateral. In addition, such listing shall
impose no duties on the Agent other than those expressly and specifically
undertaken in accordance with this Article XI.


ARTICLE XII.
ASSIGNMENTS AND PARTICIPATIONS


    Section 12.1  Restrictions on Assignments, etc.  

    (a) No Loan Party may assign its rights, or delegate its duties hereunder or
any interest herein without the prior written consent of the Agent; provided,
however, that the foregoing shall not be deemed to restrict PCC's right, prior
to delivery of a Successor Notice, to delegate its duties as Servicer to other
Originators, provided that PCC shall remain primarily liable for the performance
or non-performance of such duties.

    (b) Blue Ridge may, at any time, assign all or any portion of a Loan, or
sell participations therein, to the Liquidity Banks (or to the Agent for the
ratable benefit of the Liquidity Banks).

    (c) In addition to, and not in limitation of, assignments and participations
described in Section 12.1(b):

    (i)  in the event that any Liquidity Bank becomes a Downgraded Liquidity
Bank, such Downgraded Liquidity Bank shall give prompt written notice of its
Downgrading Event to the Agent and to the Borrower. Within five (5) Business
Days after the Borrower's receipt of such notice, the Borrower may propose an
Eligible Assignee who is willing to accept an assignment of, and to assume, such
Downgraded Liquidity Bank's rights and obligations under this Agreement and
under the Liquidity Agreement. In the event that the Borrower fails to propose
such an Eligible Assignee within such five (5) Business Day period, or such
Eligible Assignee does not execute and deliver assignment and assumption
documents reasonably acceptable to such Downgraded Liquidity Bank and the Agent
and pay the Downgraded Liquidity Bank's Obligations in full, in each case, not
later than 5:00 p.m. (New York City time) on the tenth (10th) Business Day
following the Borrower's receipt of notice of such Downgrading Event, the Agent
may identify an Eligible Assignee without the Borrower's consent, and the
Downgraded Liquidity Bank shall promptly assign its rights and obligations to
the Eligible Assignee designated by the Agent against payment in full of the
Obligations;

    (ii) each of the Lenders may assign all or any portion of its Loans and, if
applicable its Commitment under this Agreement to any Eligible Assignee with the
prior written consent of (A) the Agent and (B) the Borrower, which consent of
the Borrower shall not be unreasonably withheld or delayed; and

    (iii) each of the Lenders may sell participations in all or any portion of
their respective rights and obligations in, to and under the Transaction
Documents and the Obligations in accordance with Sections 12.2 and 14.7.

    Section 12.2  Rights of Assignees and Participants.  

    (a) Upon the assignment by a Lender in accordance with Section 12.1(b) or
(c), the Eligible Assignee(s) receiving such assignment shall have all of the
rights of such Lender with respect to the Transaction Documents and the
Obligations (or such portion thereof as has been assigned).

    (b) In no event will the sale of any participation interest in any Lender's
or any Eligible Assignee's rights under the Transaction Documents or in the
Obligations relieve the seller of such participation of its obligations, if any,
hereunder or, if applicable, under the Liquidity Agreement.

31

--------------------------------------------------------------------------------

    Section 12.3  Terms and Evidence of Assignment.  Any assignment to any
Eligible Assignee(s) pursuant to Section 1.2(c), 12.1(b) or 12.1(c) shall be
upon such terms and conditions as the assigning Lender and the Agent, on the one
hand, and the Eligible Assignee, on the other, may mutually agree, and shall be
evidenced by such instrument(s) or document(s) as may be satisfactory to such
Lender, the Agent and the Eligible Assignee(s). Any assignment made in
accordance with the terms of this Article XII shall relieve the assigning Lender
of its obligations, if any, under this Agreement (and, if applicable, the
Liquidity Agreement) to the extent assigned.


ARTICLE XIII.
INDEMNIFICATION


    Section 13.1  Indemnities by the Borrower.  

    (a)  General Indemnity.  Without limiting any other rights which any such
Person may have hereunder or under applicable law, the Borrower hereby agrees to
indemnify each of the Agent, the Lenders, the Liquidity Banks, each of their
respective Affiliates, and all successors, transferees, participants and assigns
and all officers, directors, shareholders, controlling persons, employees and
agents of any of the foregoing (each, an "Indemnified Party"), forthwith on
demand, from and against any and all damages, losses, claims, liabilities and
related costs and expenses, including reasonable attorneys' fees and
disbursements (all of the foregoing being collectively referred to as
"Indemnified Amounts") awarded against or incurred by any of them arising out of
or relating to the Transaction Documents, the Obligations or the Collateral,
excluding, however, (x) Indemnified Amounts to the extent determined by a court
of competent jurisdiction to have resulted from bad faith, gross negligence or
willful misconduct on the part of such Indemnified Party or (y) recourse (except
as otherwise specifically provided in this Agreement) for Indemnified Amounts to
the extent the same includes losses in respect of Receivables which are
uncollectible on account of the insolvency, bankruptcy or lack of
creditworthiness of the related Obligor. Without limiting the foregoing, the
Borrower shall indemnify each Indemnified Party for Indemnified Amounts arising
out of or relating to:

    (i)  the creation of any Lien on, or transfer by any Loan Party of any
interest in, the Collateral other than the sale of Receivables and related
property by the Originators to PCC pursuant to the First-Step Receivables
Purchase Agreement, the sale or contribution of Receivables and related property
by PCC to the Borrower pursuant to the Sale Agreement and the grant by the
Borrower of a security interest in the Collateral to the Agent pursuant to
Section 9.1;

    (ii) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Transaction Document, any Information
Package or any other information or report delivered by or on behalf of any Loan
Party pursuant hereto, which shall have been false, incorrect or misleading in
any respect when made or deemed made or delivered, as the case may be;

    (iii) the failure by any Loan Party to comply with any applicable law, rule
or regulation with respect to any Receivable or the related Contract, or the
nonconformity of any Receivable or the related Contract with any such applicable
law, rule or regulation;

    (iv) the failure to vest and maintain vested in the Agent, for the benefit
of the Secured Parties, a valid and perfected first priority security interest
in the Collateral, free and clear of any other Lien, other than a Lien arising
solely as a result of an act of one of the Secured Parties, now or at any time
thereafter;

    (v) the failure to file, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Collateral;

32

--------------------------------------------------------------------------------

    (vi) any dispute, claim, offset or defense (other than discharge in
bankruptcy) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivables or the related Contract not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms), or any other claim resulting from the sale of
the goods and/or services related to such Receivable or the furnishing or
failure to furnish such goods and/or services;

    (vii) any matter described in Section 3.4;

    (viii) any failure of either Loan Party, as the Borrower, the Servicer or
otherwise, to perform its duties or obligations in accordance with the
provisions of this Agreement or the other Transaction Documents to which it is a
party;

    (ix) any products liability claim or any claim of breach by either Loan
Party of any related Contract with respect to any Receivable;

    (x) any tax or governmental fee or charge (but not including taxes upon or
measured by net income, franchise taxes or withholding taxes), all interest and
penalties thereon or with respect thereto, and all out-of-pocket costs and
expenses, including the reasonable fees and expenses of counsel in defending
against the same, which may arise by reason of the Agent's security interest in
the Collateral;

    (xi) the commingling of Collections of Receivables at any time with other
funds;

    (xii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby or thereby, the use of the proceeds of any Loan, the security interest in
the Receivables and Related Assets or any other investigation, litigation or
proceeding relating to the Borrower or any of the Originators in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby or thereby (other than an investigation, litigation or
proceeding (1) relating to a dispute solely amongst the Lenders (or certain
Lenders) and the Agent or (2) excluded by Section 13.1(a));

    (xiii) any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

    (xiv)  the occurrence of any Event of Default of the type described in
Section 10.1(e); or

    (xv) any loss incurred by any of the Secured Parties as a result of the
inclusion in the Borrowing Base of Receivables owing from any single Obligor and
its Affiliated Obligors which causes the aggregate Unpaid Balance of all such
Receivables to exceed the applicable Obligor Concentration Limit.

    (b)  Contest of Tax Claim; After-Tax Basis.  If any Indemnified Party shall
have notice of any attempt to impose or collect any tax or governmental fee or
charge for which indemnification will be sought from any Loan Party under
Section 13.1(a)(x), such Indemnified Party shall give prompt and timely notice
of such attempt to the Borrower and the Borrower shall have the right, at its
expense, to participate in any proceedings resisting or objecting to the
imposition or collection of any such tax, governmental fee or charge.
Indemnification hereunder shall be in an amount necessary to make the
Indemnified Party whole after taking into account any tax consequences to the
Indemnified Party of the payment of any of the aforesaid taxes (including any
deduction) and the receipt of the indemnity provided hereunder or of any refund
of any such tax previously indemnified hereunder, including the effect of such
tax, deduction or refund on the amount of tax measured by net income or profits
which is or was payable by the Indemnified Party.

33

--------------------------------------------------------------------------------

    (c)  Contribution.  If for any reason the indemnification provided above in
this Section 13.1 (and subject to the exceptions set forth herein) is
unavailable to an Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the Borrower shall contribute to the amount paid or payable
by such Indemnified Party as a result of such loss, claim, damage or liability
in such proportion as is appropriate to reflect not only the relative benefits
received by such Indemnified Party on the one hand and the Borrower on the other
hand but also the relative fault of such Indemnified Party as well as any other
relevant equitable considerations.

    Section 13.2  Indemnities by Servicer.  Without limiting any other rights
which any Indemnified Party may have hereunder or under applicable law, the
Servicer hereby agrees to indemnify each of the Indemnified Parties forthwith on
demand, from and against any and all Indemnified Amounts awarded against or
incurred by any of them arising out of or relating to the Servicer's performance
of, or failure to perform, any of its obligations under or in connection with
any Transaction Document, or any representation or warranty made by the Servicer
(or any of its officers in their capacities as such) under or in connection with
any Transaction Document, any Information Package or any other information or
report delivered by or on behalf of the Servicer, which shall have been false,
incorrect or misleading in any material respect when made or deemed made or
delivered, as the case may be, or the failure of the Servicer to comply with any
applicable law, rule or regulation with respect to any Receivable or the related
Contract. Notwithstanding the foregoing, in no event shall any Indemnified Party
be awarded any Indemnified Amounts (a) to the extent determined by a court of
competent jurisdiction to have resulted from bad faith, gross negligence or
willful misconduct on the part of such Indemnified Party or (b) as recourse for
Indemnified Amounts to the extent the same includes losses in respect of
Receivables which are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor.

    If for any reason the indemnification provided above in this Section 13.2
(and subject to the exceptions set forth herein) is unavailable to an
Indemnified Party or is insufficient to hold an Indemnified Party harmless, then
the Servicer shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, claim, damage or liability in such proportion as
is appropriate to reflect not only the relative benefits received by such
Indemnified Party on the one hand and the Servicer on the other hand but also
the relative fault of such Indemnified Party as well as any other relevant
equitable considerations.


ARTICLE XIV.
MISCELLANEOUS


    Section 14.1  Amendments, Etc.  No amendment or waiver of any provision of
this Agreement nor consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be in writing and signed by each of
the Loan Parties and the Agent, and any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. The Loan Parties acknowledge that, before entering into such an amendment
or granting such a waiver or consent, the Agent will be required to obtain the
approval of the Majority Lenders (or, in certain instances, all of the Liquidity
Banks) and may be required to obtain the approval of the Rating Agencies.

    Section 14.2  Notices, Etc.  All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by express
mail or courier or by certified mail, postage prepaid, or by facsimile, to the
intended party at the address or facsimile number of such party set forth on
Schedule 14.2 or at such other address or facsimile number as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall be effective, (a) if personally delivered
or sent by express mail or courier or if sent by certified mail, when received,
and (b) if transmitted by facsimile, when sent, receipt confirmed by telephone
or electronic means.

34

--------------------------------------------------------------------------------

    Section 14.3  No Waiver; Remedies.  No failure on the part of the Agent or
any of the other Secured Parties to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. Without limiting
the foregoing, each of the Agent, the Lenders and the Liquidity Banks is hereby
authorized by the Borrower at any time and from time to time, to the fullest
extent permitted by law, to set off and apply to payment of any Obligations that
are then due and owing any and all deposits (general or special, time or demand
provisional or final) at any time held and other indebtedness at any time owing
by such Person to or for the credit or the account of the Borrower.

    Section 14.4  Binding Effect; Survival.  This Agreement shall become
effective upon receipt by the Agent of a counterpart hereof, duly executed by
each of the parties hereto, whereupon it shall be binding upon and inure to the
benefit of each the Loan Parties, the Agent, the Lenders and their respective
successors and permitted assigns, and the provisions of Section 4.2 and
Article XIII shall inure to the benefit of the Affected Parties and the
Indemnified Parties, respectively, and their respective successors and assigns;
provided, however, nothing in the foregoing shall be deemed to authorize any
assignment not permitted by Section 12.1. This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms, and shall remain in full force and effect until the Final Payout
Date. The rights and remedies with respect to any breach of any representation
and warranty made by the Borrower pursuant to Article VI and the provisions of
Article XIII and Sections 4.2, 14.5, 14.6, 14.7, 14.8 and 14.15 shall be
continuing and shall survive any termination of this Agreement.

    Section 14.5  Costs, Expenses and Taxes.  In addition to their obligations
under the other provisions of this Agreement, the Loan Parties jointly and
severally agree to pay:

    (a) within fifteen (15) Business Days after receipt of a written invoice
therefor: all reasonable out-of-pocket costs and expenses (including, without
limitation, the reasonable fees and expenses of counsel and independent
accountants) incurred by each of the Lenders, the Agent and the Liquidity Banks
in connection with the negotiation, preparation, execution and delivery of any
amendment or consent to, or waiver of, any provision of the Transaction
Documents which is requested or proposed by any Loan Party (whether or not
consummated), the administration of the Transaction Documents following an Event
of Default (or following a waiver of or consent to any Event of Default), or the
enforcement by any of the foregoing Persons of, or any actual or claimed breach
of, this Agreement or any of the other Transaction Documents, including, without
limitation, (i) the reasonable fees and expenses of counsel to any of such
Persons incurred in connection with any of the foregoing or in advising such
Persons as to their respective rights and remedies under any of the Transaction
Documents in connection with any of the foregoing, and (ii) the reasonable fees
and expenses of independent accountants incurred in connection with any review
of any Loan Party's books and records or valuation of the Receivables and
Related Assets; and

    (b) upon demand: all stamp and other taxes and fees payable or determined to
be payable in connection with the execution, delivery, filing and recording of
this Agreement or the other Transaction Documents (and Loan Parties, jointly and
severally agree to indemnify each Indemnified Party against any liabilities with
respect to or resulting from any delay in paying or omission to pay such taxes
and fees).

    Section 14.6  No Proceedings.  Each of the parties hereto hereby agrees that
it will not institute against the Borrower or Blue Ridge, or join any Person in
instituting against the Borrower or Blue Ridge, any insolvency proceeding
(namely, any proceeding of the type referred to in the definition of Event of
Bankruptcy) so long as any Commercial Paper Notes or other senior Indebtedness
issued by Blue Ridge shall be outstanding or there shall not have elapsed one
(1) year plus one (1) day since the

35

--------------------------------------------------------------------------------

last day on which any such Commercial Paper Notes or other senior Indebtedness
shall have been outstanding.

    Section 14.7  Confidentiality of Borrower Information.  

    (a)  Confidential Borrower Information.  Each party hereto (other than the
Loan Parties) acknowledges that certain of the information provided to such
party by or on behalf of the Loan Parties in connection with this Agreement and
the transactions contemplated hereby is or may be confidential, and each such
party severally agrees that, unless PCC shall otherwise agree in writing, and
except as provided in subsection (b), such party will not disclose to any other
person or entity:

    (i)  any information regarding, or copies of, any nonpublic financial
statements, reports, schedules and other information furnished by any Loan Party
to the Agent or the Lenders (A) prior to the date hereof in connection with such
party's due diligence relating to the Loan Parties and the transactions
contemplated hereby, or (B) pursuant to Section 3.1, 5.1, 6.1(i), 6.1(m), 7.1(c)
or 7.2, or

    (ii) any other information regarding any Loan Party which is designated by
any Loan Party to such party in writing as confidential

(the information referred to in clauses (i) and (ii) above, whether furnished by
any Loan Party or any attorney for or other representative thereof (each, a
"Borrower Information Provider"), is collectively referred to as the "Borrower
Information"); provided, however, "Borrower Information" shall not include any
information which is or becomes generally available to the general public or to
such party on a nonconfidential basis from a source other than any Borrower
Information Provider, or which was known to such party on a nonconfidential
basis prior to its disclosure by any Borrower Information Provider.

    (b)  Disclosure.  Notwithstanding subsection (a), each party may disclose
any Borrower Information:

    (i)  to any of such party's attorneys and auditors,

    (ii) to any dealer or placement agent for such party's Commercial Paper
Notes, who (A) in the good faith belief of such party, has a need to know the
Borrower Information, (B) is informed by such party of the confidential nature
of the Borrower Information and the terms of this Section 14.7 and (C) has
agreed in writing to be bound by the provisions of this Section 14.7,

    (iii) to any Liquidity Bank (whether or not on the date of disclosure, such
Liquidity Bank continues to be an Eligible Assignee), to any other actual or
potential permitted assignee or participant permitted under Section 12.1 who has
agreed to be bound by the provisions of this Section 14.7,

    (iv) to any rating agency that maintains a rating for such party's
Commercial Paper Notes or is considering the issuance of such a rating, for the
purposes of reviewing the credit of any Lender in connection with such rating,

    (v) to any other party to this Agreement (and any independent attorneys and
auditors of such party), for the purposes contemplated hereby,

    (vi) as may be required by any municipal, state, federal or other regulatory
body having or claiming to have jurisdiction over such party, in order to comply
with any law, order, regulation, regulatory request or ruling applicable to such
party,

    (vii) subject to subsection (c), in the event such party is legally
compelled (by interrogatories, requests for information or copies, subpoena,
civil investigative demand or similar process) to disclose such Borrower
Information,

36

--------------------------------------------------------------------------------



    (viii) to any entity that provides a surety bond or other credit enhancement
to Blue Ridge, or

    (ix) in connection with the enforcement of this Agreement or any other
Transaction Document.

In addition, each of the Lenders and the Agent may disclose on a "no name" basis
to any actual or potential investor in Commercial Paper Notes information
regarding the nature of this Agreement, the basic terms hereof (including
without limitation the amount and nature of the Aggregate Commitment and the
Advances), the nature, amount and status of the Receivables, and the current
and/or historical ratios of losses to liquidations and/or outstandings with
respect to the Receivables.

    (c)  Legal Compulsion.  In the event that any party hereto (other than any
Loan Party) or any of its representatives is requested or becomes legally
compelled (by interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) to disclose any of the Borrower
Information, such party will (or will cause its representative to):

    (i)  provide PCC with prompt written notice so that (A) PCC may seek a
protective order or other appropriate remedy, or (B) PCC may, if it so chooses,
agree that such party (or its representatives) may disclose such Borrower
Information pursuant to such request or legal compulsion; and

    (ii) unless PCC agrees that such Borrower Information may be disclosed, make
a timely objection to the request or compulsion to provide such Borrower
Information on the basis that such Borrower Information is confidential and
subject to the agreements contained in this Section 14.7.

In the event such protective order or remedy is not obtained, or PCC agrees that
such Borrower Information may be disclosed, such party will furnish only that
portion of the Borrower Information which (in such party's good faith judgment)
is legally required to be furnished and will exercise reasonable efforts to
obtain reliable assurance that confidential treatment will be afforded the
Borrower Information.

    (d)  Survival.  This Section 14.7 shall survive termination of this
Agreement.

    Section 14.8  Confidentiality of Program Information.  

    (a)  Confidential Information.  Each party hereto acknowledges that Blue
Ridge and the Agent regard the structure of the transactions contemplated by
this Agreement to be proprietary, and each such party agrees that:

    (i)  it will not disclose without the prior consent of Blue Ridge or the
Agent (other than to the directors, employees, auditors, counsel or affiliates
(collectively, "representatives") of such party, each of whom shall be informed
by such party of the confidential nature of the Program Information (as defined
below) and of the terms of this Section 14.8): (A) any information regarding the
pricing in, or copies of, the Liquidity Agreement or the Fee Letter, or (B) any
information which is furnished by Blue Ridge or the Agent to such party and
which is designated by Blue Ridge or the Agent to such party in writing or
otherwise as confidential or not otherwise available to the general public (the
information referred to in clauses (A) and (B) is collectively referred to as
the "Program Information"); provided, however, that such party may disclose any
such Program Information (I) as may be required by any municipal, state, federal
or other regulatory body having or claiming to have jurisdiction over such
party, including, without limitation, the SEC, (II) in order to comply with any
law, order, regulation, regulatory request or ruling applicable to such party,
(III) subject to subsection (c) below, in the event such party is legally
compelled (by interrogatories, requests for information or copies, subpoena,
civil investigative demand or similar process) to disclose any such Program
Information, or (IV) in financial statements as required by GAAP;

37

--------------------------------------------------------------------------------

    (ii) it will use the Program Information solely for the purposes of
evaluating, administering and enforcing the transactions contemplated by the
Transaction Documents and making any necessary business judgments with respect
thereto; and

    (iii) it will, upon demand, return (and cause each of its representatives to
return) to the Agent, all documents or other written material received from Blue
Ridge or the Agent in connection with (a)(i) (B) or (C) above and all copies
thereof made by such party which contain the Program Information.

    (b)  Availability of Confidential Information.  This Section 14.8 shall be
inoperative as to such portions of the Program Information which are or become
generally available to the public or such party on a nonconfidential basis from
a source other than the Agent or were known to such party on a nonconfidential
basis prior to its disclosure by the Agent.

    (c)  Legal Compulsion to Disclose.  In the event that any party or anyone to
whom such party or its representatives transmits the Program Information is
requested or becomes legally compelled (by interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any of the Program Information, such party will:

    (i)  provide the Agent with prompt written notice so that the Agent may seek
a protective order or other appropriate remedy and/or, if it so chooses, agree
that such party may disclose such Program Information pursuant to such request
or legal compulsion; and

    (ii) unless the Agent agrees that such Program Information may be disclosed,
make a timely objection to the request or compulsion to provide such Program
Information on the basis that such Program Information is confidential and
subject to the agreements contained in this Section 14.8.

In the event that such protective order or other remedy is not obtained, or the
Agent agrees that such Program Information may be disclosed, such party will
furnish only that portion of the Program Information which (in such party's good
faith judgment) is legally required to be furnished and will exercise reasonable
efforts to obtain reliable assurance that confidential treatment will be
accorded the Program Information. In the event any Loan Party is required to
file a copy of the Program Information with the SEC or any other governmental
authority, it will (A) provide the Agent with prompt written notice of such
requirement and (B) exercise reasonable efforts to obtain reliable assurance
that such governmental authority will give confidential treatment to the Program
Information.

    (d)  Survival.  This Section 14.8 shall survive termination of this
Agreement.

    Section 14.9  Captions and Cross References.  The various captions
(including, without limitation, the table of contents) in this Agreement are
provided solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Agreement. Unless otherwise indicated,
references in this Agreement to any Section, Annex, Schedule or Exhibit are to
such Section of or Annex, Schedule or Exhibit to this Agreement, as the case may
be, and references in any Section, subsection, or clause to any subsection,
clause or subclause are to such subsection, clause or subclause of such Section,
subsection or clause.

    Section 14.10  Integration.  This Agreement and the other Transaction
Documents contain a final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings.

    Section 14.11  Governing Law.  THIS AGREEMENT, INCLUDING THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES
OF CONFLICTS OF LAW, EXCEPT TO THE EXTENT THAT

38

--------------------------------------------------------------------------------

THE PERFECTION OF THE SECURITY INTEREST OF THE AGENT, ON BEHALF OF THE SECURED
PARTIES, IN THE COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN
THE STATE OF NEW YORK.

    Section 14.12  Waiver Of Jury Trial.  EACH PARTY HERETO HEREBY EXPRESSLY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR UNDER
ANY AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING OR OTHER
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL NOT BE TRIED BEFORE
A JURY.

    Section 14.13  Consent To Jurisdiction; Waiver Of Immunities.  EACH LOAN
PARTY HEREBY ACKNOWLEDGES AND AGREES THAT:

    (a) IT IRREVOCABLY (i) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION, FIRST, OF
ANY UNITED STATES FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT
AVAILABLE, OF ANY NEW YORK STATE COURT, IN EITHER CASE SITTING IN THE BOROUGH OF
MANHATTAN, IN NEW YORK COUNTY, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT, AND (ii) WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF AN
ACTION OR PROCEEDING IN SUCH COURTS.

    (b) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

    Section 14.14  Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement.

    Section 14.15  No Recourse Against Other Parties.  The several obligations
of the Lenders under this Agreement are solely the corporate obligations of such
Lender. No recourse shall be had for the payment of any amount owing by such
Lender under this Agreement or for the payment by such Lender of any fee in
respect hereof or any other obligation or claim of or against such Lender
arising out of or based upon this Agreement, against any employee, officer,
director, incorporator or stockholder of such Lender. Each of the Borrower, the
Servicer and the Agent agrees that Blue Ridge shall be liable for any claims
that such party may have against Blue Ridge only to the extent Blue Ridge has
excess funds and to the extent such assets are insufficient to satisfy the
obligations of Blue Ridge hereunder, Blue Ridge shall have no liability with
respect to any amount of such obligations remaining unpaid and such unpaid
amount shall not constitute a claim against Blue Ridge. Any and all claims
against Blue Ridge or the Agent shall be subordinate to the claims against such
Persons of the holders of Commercial Paper Notes and the Liquidity Banks.

39

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.


BORROWER:
 
PRECISION RECEIVABLES CORP.

 
 
By:


--------------------------------------------------------------------------------

Name: William D. Larsson
Title: President


SERVICER:
 
PRECISION CASTPARTS CORP.

 
 
By:


--------------------------------------------------------------------------------

Name: William D. Larsson
Title: Vice President and Chief Financial Officer


AGENT:
 
WACHOVIA BANK, N.A., AS AGENT

 
 
By:


--------------------------------------------------------------------------------

Name:
Title:


LENDERS:
 
BLUE RIDGE ASSET FUNDING CORPORATION
    BY: WACHOVIA BANK, N.A., ITS ATTORNEY-IN-FACT
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

Commitment: not applicable


 
 
WACHOVIA BANK, N.A.

 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

Commitment: $150,000,000

40

--------------------------------------------------------------------------------




ANNEX A

DEFINITIONS


    A. Certain Defined Terms.  As used in this Agreement:

    "Account" shall have the meaning specified in Section 9-106 of the UCC.

    "Adjusted Dilution Ratio" at any time means the rolling average of the
Dilution Ratio for the 12 Settlement Periods then most recently ended.

    "Advance" means a borrowing hereunder consisting of the aggregate amount of
the several Loans made on the same Borrowing Date.

    "Affected Party" means each of the Lenders, the Agent and the Liquidity
Banks.

    "Affiliate" means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, by contract,
or otherwise.

    "Affiliated Obligor" in relation to any Obligor means an Obligor that is an
Affiliate of such Obligor.

    "Agent" has the meaning provided in the preamble of this Agreement.

    "Aggregate Commitment" means the aggregate of the Commitments of the
Liquidity Banks, as reduced or increased from time to time pursuant to the terms
hereof.

    "Agreement" means this Amended and Restated Credit and Security Agreement,
as it may be amended or modified and in effect from time to time.

    "Allocation Limit" has the meaning set forth in Section 1.1.

    "Alternate Base Rate" means for any day, the rate per annum equal to the
higher as of such day of (i) the Base Rate, or (ii) one-half of one percent
(0.50%) above the Federal Funds Rate. For purposes of determining the Alternate
Base Rate for any day, changes in the Prime Rate or the Federal Funds Rate shall
be effective on the date of each such change. The Alternate Base Rate is not
necessarily intended to be the lowest rate of interest determined by Wachovia in
connection with extensions of credit.

    "Alternate Base Rate Loan" means a Loan which bears interest at the
Alternate Base Rate or the Default Rate.

    "Approved Country" means a country other than the United States (or one of
its possessions or territories) which has been approved by the Agent in writing
prior to the occurrence of a Servicer Credit Event; provided, however, that the
Agent may, upon not less than ten (10) Business Days' prior written notice
withdraw its approval of any such country.

    "Article" means an article of this Agreement unless another document is
specifically referenced.

    "Authorized Officer" means, as to any Loan Party or Originator, either its
Vice President and Chief Financial Officer or its Treasurer, acting singly.

    "Base Rate" means the rate of interest per annum publicly announced from
time to time by Wachovia as its "prime rate." (The "prime rate" is a rate set by
Wachovia based upon various factors including Wachovia's costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.) Any change in the prime rate announced by Wachovia shall
take effect at the opening of business on the day specified in the public
announcement of such change.

41

--------------------------------------------------------------------------------

    "Blue Ridge" has the meaning provided in the preamble of this Agreement.

    "Borrower" has the meaning provided in the preamble of this Agreement.

    "Borrower Information" has the meaning set forth in Section 14.7(a).

    "Borrower Information Provider" has the meaning set forth in
Section 14.7(a).

    "Borrowing Base" means, on any date of determination, the amount determined
by reference to the following formula:

[(NPB—RR)—EDC]

where:        
NPB
 
=
 
the Net Pool Balance as of the most recent Cut-Off Date;
RR
 
=
 
the Required Reserve as of the most recent Cut-Off Date; and
EDC
 
=
 
Deemed Collections that have occurred since the most recent Cut-Off Date to the
extent such Deemed Collections exceed the portion, if any, of the Dilution
Reserve which is included in the Required Reserve.

    "Borrowing Date" means a date on which an Advance is made hereunder.

    "Borrowing Request" is defined in Section 2.1.

    "Broken Funding Costs" means for any Loan which: (i) has its principal
reduced without compliance by the Borrower with the notice requirements
hereunder or (ii) does not have its principal reduced following the delivery of
any Prepayment Notice or (iii) is assigned by Blue Ridge to the Liquidity Banks
under the Liquidity Agreement or terminated prior to the date on which it was
originally scheduled to end; an amount equal to the excess, if any, of (A) the
CP Costs that would have accrued during the remainder of the tranche periods for
Commercial Paper Notes or (as applicable) interest that would have accrued
during the remainder of the CP Accrual Periods or Interest Periods determined by
the Agent to relate to such Loan (as applicable) subsequent to the date of such
reduction, assignment or termination (or in respect of clause (ii) above, the
date such reduction of principal was designated to occur pursuant to the
Prepayment Notice) of the principal amount of such Loan if such reduction,
assignment or termination had not occurred or such Prepayment Notice had not
been delivered, over (B) the sum of (x) to the extent all or a portion of such
principal amount is allocated to another Loan, the amount of CP Costs or
interest actually accrued during the remainder of such period on such principal
amount for the new Loan, and (y) to the extent such principal amount is not
allocated to another Loan, the income, if any, actually received during the
remainder of such period by the holder of such Loan from investing the portion
of such principal amount not so allocated. All Broken Funding Costs shall be due
and payable hereunder upon demand.

    "Business Day" means (i) any day on which banks are not authorized or
required to close in New York, New York, Atlanta, Georgia, or Portland, Oregon,
and The Depository Trust Company of New York is open for business, and (ii) if
the applicable Business Day relates to any computation or payment to be made
with respect to the Eurodollar Rate (Reserve Adjusted), any day on which
dealings in dollar deposits are carried on in the London interbank market.

    "Change in Control" means:

    (a) the failure of PCC to own (directly or through one or more wholly-owned
Subsidiaries of PCC) 100% of the issued and outstanding shares of the capital
stock (including all warrants, options, conversion rights, and other rights to
purchase or convert into such stock) of the Borrower on a fully diluted basis;
or

42

--------------------------------------------------------------------------------

    (b) (i) any Person or two (2)or more Persons acting in concert acquires
beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the
Exchange Act), directly or indirectly, of securities of PCC (or other securities
convertible into such securities) representing 25% or more of the combined
voting power of all securities of PCC entitled to vote in the election of
directors, or (ii) during any period of up to 12 consecutive months, individuals
who at the beginning of such 12-month period were directors of PCC ceasing for
any reason to constitute a majority of the Board of Directors of PCC unless the
Persons replacing such individuals were nominated by the Board of Directors of
PCC, or (iii) any Person or two (2)or more Persons acting in concert acquiring
by contract or otherwise, or entering into a contract or arrangement which upon
consummation will result in its or their acquisition of, or control over,
securities of PCC (or other securities convertible into such securities)
representing 25% or more of the combined voting power of all securities of PCC
entitled to vote in the election of directors.

    "Code" means the Internal Revenue Code of 1986, as the same may be amended
from time to time.

    "Collateral" has the meaning set forth in Section 9.1.

    "Collection Account" has the meaning set forth in Section 7.1(i).

    "Collections" means, (a) with respect to any Receivable, all funds which
either (i) are received by the Borrower, any of the Originators or the Servicer
from or on behalf of the related Obligor in payment of any amounts owed
(including, without limitation, purchase prices, finance charges, interest and
all other charges) in respect of such Receivable, or applied to such amounts
owed by such Obligor (including, without limitation, insurance payments that the
Borrower, any Originator or the Servicer applies in the ordinary course of its
business to amounts owed in respect of such Receivable and net proceeds of sale
or other disposition of repossessed goods or other collateral or property of the
Obligor or any other party directly or indirectly liable for payment of such
Receivable and available to be applied thereon), or (ii) are Deemed Collections,
and (b) with respect to any Demand Advance, any payment of principal or interest
in respect thereof.

    "Commercial Paper Notes" shall mean the commercial paper promissory notes,
if any, issued by or on behalf of Blue Ridge that fund any CP Rate Loan.

    "Commitment" means, for Wachovia, its obligation to make Loans not exceeding
the amount set forth below its signature to the Agreement in its capacity as a
Lender, as such amount may be modified from time to time pursuant to the terms
hereof.

    "Commitment Increase Request" has the meaning set forth in Section 1.7.

    "Commitment Reduction Notice" has the meaning set forth in Section 1.6.

    "Contract" means with respect to any Receivable, any agreement, contract or
other writing with respect to the provision of goods or services by an
Originator to an Obligor, any paper or electronic bill, statement or invoice for
goods or services rendered by an Originator to an Obligor, and any instrument or
chattel paper now or hereafter evidencing all or any portion of the same.

    "Contractual Obligation" means, as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of or other instrument, document or agreement to which
such Person is a party or by which it or any of its property is bound.

    "CP Accrual Period" means each calendar month (or portion thereof) during
which any Loan is funded with Commercial Paper Notes.

    "CP Costs" means, for each day, the sum of (i) discount or interest accrued
on Pooled Commercial Paper on such day, plus (ii) any and all accrued
commissions in respect of placement agents and Commercial Paper Note dealers,
and issuing and paying agent fees incurred, in respect of such Pooled

43

--------------------------------------------------------------------------------

Commercial Paper for such day, plus (iii) other costs associated with funding
small or odd-lot amounts with respect to all receivable purchase or financing
facilities which are funded by Pooled Commercial Paper for such day, minus
(iv) any accrual of income net of expenses received on such day from investment
of collections received under all receivable purchase or financing facilities
funded substantially with Pooled Commercial Paper, minus (v) any payment
received on such day net of expenses in respect of Broken Funding Costs related
to the prepayment of any investment or loan of Blue Ridge pursuant to the terms
of any receivable purchase or financing facilities funded substantially with
Pooled Commercial Paper. In addition to the foregoing costs, if Borrower shall
request any Loan during any period of time determined by the Agent in its sole
discretion to result in incrementally higher CP Costs applicable to such Loan,
the principal associated with any such Loan shall, during such period, be deemed
to be funded by Blue Ridge in a special pool (which may include capital
associated with other receivable purchase or financing facilities) for purposes
of determining such additional CP Costs applicable only to such special pool and
charged each day during such period against such principal. Notwithstanding the
foregoing, on any day when any Event of Default or Unmatured Event of Default
shall have occurred and be continuing, the CP Costs for each Loan funded through
the issuance of Commercial Paper Notes shall equal the greater of (a) the amount
determined for such day pursuant to the preceding two sentences, and
(b) interest on the principal amount associated with such Loan a rate per annum
equal to the Base Rate plus 2% per annum.

    "CP Rate" means, with respect to any CP Accrual Period, the rate per annum
equivalent to the CP Costs accrued with respect to the principal amount of any
Loan funded with Commercial Paper Notes.

    "CP Rate Loan" means a Loan made by Blue Ridge which bears interest at a CP
Rate.

    "Credit and Collection Policy" means those written and unwritten credit and
collection policies and practices of each of the Originators relating to
Contracts and Receivables as in effect on the date of this Agreement, as
modified without violating Section 7.3(c), but subject to compliance with
applicable tariffs or state regulations in effect from time to time; provided
that if an Event of Default or an Unmatured Default has occurred, at the request
of the Agent, PCC shall provide a detailed written summary of each Credit and
Collection Policy.

    "Cut-Off Date" means (a)(i) October 24, 1999 and (ii) November 21, 1999 for
Receivables originated by PCC Structurals, Inc., PCC Airfoils, Inc., Johnston
Pump Company, Inc., General Valve Company, Inc., and Paco Pumps, Inc.,
(b)(i) October 30, 1999 and (ii) November 24, 1999 for Receivables originated by
Wyman-Gordon Forgings, Inc., Wyman-Gordon Investment Castings, Inc., Precision
Founders, Inc., and Wyman-Gordon Company and (c) for all Receivables, the last
day of each fiscal accounting period after the date specified in
clause (a)(ii) or (b)(ii), as applicable.

    "Days Sales Outstanding" means, as of any day, an amount equal to the
product of (x) 91, multiplied by (y) the amount obtained by dividing (i) the
aggregate outstanding balance of Receivables as of the most recent Cut-Off Date,
by (ii) the aggregate amount of Receivables created during the three
(3) Settlement Periods including and immediately preceding such Cut-Off Date.

    "Deemed Collections" means Collections deemed received by the Borrower under
Section 3.4.

    "Default Horizon Ratio" at any time means (i) for Receivables originated by
PCC Structurals, Inc., Precision Founders, Inc., Wyman-Gordon Forgings, Inc.,
Wyman-Gordon Investment Castings, Inc., and Wyman-Gordon Company, the ratio
(expressed as a percentage) computed as of the Cut-Off Date for the next
preceding Settlement Period by dividing the aggregate sales generated by such
Originators during the most recent four (4) Settlement Periods by the Unpaid
Balance of Eligible Receivables of such Originators as of the most recent
Cut-Off Date; (ii) for Receivables originated by PCC Airfoils, Inc., Johnston
Pump Company, Inc., General Valve Company, Inc., and Paco Pumps, Inc., the ratio
(expressed as a percentage) computed as of the Cut-Off Date for the next
preceding Settlement Period by dividing the aggregate sales generated by such
Originators during the most recent three

44

--------------------------------------------------------------------------------

(3) Settlement Periods by the Unpaid Balance of Eligible Receivables of such
Originators as of the most recent Cut-Off Date.

    "Default Rate" means a rate per annum equal to the sum of (i) the Alternate
Base Rate plus (ii) 2.00%, changing when and as the Alternate Base Rate changes.

    "Default Ratio" means, as of any Cut-Off Date, (i) for Receivables
originated by PCC Structurals, Inc., Precision Founders, Inc., Wyman-Gordon
Forgings, Inc., Wyman-Gordon Investment Castings, Inc., and Wyman-Gordon
Company, the ratio (expressed as a percentage) computed by dividing (x) the
total amount of such Receivables which became Defaulted Receivables during the
Settlement Period that includes such Cut-Off Date, by (y) the aggregate sales
generated by these respective Originators during the Settlement Period occurring
four (4) months prior to the Settlement Period ending on such Cut-Off Date;
(ii) for Receivables originated by PCC Airfoils, Inc., Johnston Pump
Company, Inc., General Valve Company, Inc., and Paco Pumps, Inc., the ratio
(expressed as a percentage) computed by dividing (x) the total amount of such
Receivables which became Defaulted Receivables during the Settlement Period that
includes such Cut-Off Date, by (y) the aggregate sales generated by these
respective Originators during the Settlement Period occurring three (3) months
prior to the Settlement Period ending on such Cut-Off Date.

    "Defaulted Receivable" means (i) for Receivables originated by PCC
Structurals, Inc., Precision Founders, Inc., Wyman-Gordon Forgings, Inc.,
Wyman-Gordon Investment Castings, Inc., and Wyman-Gordon Company, a Receivable:
(a) as to which any payment, or part thereof, remains unpaid for more than
120 days from the original invoice date for such Receivable; (b) as to which an
Event of Bankruptcy has occurred and remains continuing with respect to the
Obligor thereof; or (c) which has been, or, consistent with the Credit and
Collection Policy would be, written off the Borrower's, any Originator's or the
Servicer's books as uncollectible; (ii) for Receivables originated by PCC
Airfoils, Inc., Johnston Pump Company, Inc., General Valve Company, Inc., and
Paco Pumps, Inc., a Receivable: (a) as to which any payment, or part thereof,
remains unpaid for more than 90 days from the original invoice date for such
Receivable; (b) as to which an Event of Bankruptcy has occurred and remains
continuing with respect to the Obligor thereof; or (c) which has been, or,
consistent with the Credit and Collection Policy would be, written off the
Borrower's, any Originator's or the Servicer's books as uncollectible.

    "Delinquency Ratio" at any time means the ratio (expressed as a percentage)
computed as of the Cut-Off Date for the next preceding Settlement Period by
dividing (x) the aggregate Unpaid Balance of all Receivables that are Delinquent
Receivables on such Cut-Off Date by (y) the aggregate Unpaid Balance of
Receivables on such Cut-Off Date.

    "Delinquent Receivable" means (i) for Receivables originated by PCC
Structurals, Inc., Precision Founders, Inc., Wyman-Gordon Forgings, Inc.,
Wyman-Gordon Investment Castings, Inc., and Wyman-Gordon Company, a Receivable
as to which any payment, or part thereof, remains unpaid for 91-120 days from
the original invoice date of such Receivable; (ii) for Receivables originated by
PCC Airfoils, Inc., Johnston Pump Company, Inc., General Valve Company, Inc.,
and Paco Pumps, Inc., a Receivable as to which any payment, or part thereof,
remains unpaid for 61-90 days from the original invoice date of such Receivable.

    "Demand Advance" means an advance made by the Borrower to PCC on any day
during the Revolving Period (other than a Settlement Date) on which no Servicer
Transfer Event exists and is continuing, which advance (a) is payable upon
demand, (b) is not evidenced by an instrument, chattel paper or a certificated
security, (c) bears interest at a market rate determined by the Borrower and PCC
from time to time, and (d) may not be offset by PCC against amounts due and
owing from the Borrower to PCC under the Subordinated Note.

45

--------------------------------------------------------------------------------

    "Dilution" means the amount of any reduction or cancellation of the Unpaid
Balance of a Receivable as described in Section 3.4(a) .

    "Dilution Horizon Ratio" means, on any date of determination, an amount
calculated by dividing (a) cumulative sales generated during the three (3) most
recent Settlement Periods by (b) the Net Pool Balance as of the most recent
Cut-Off Date.

    "Dilution Ratio" means a percentage equal to a fraction, the numerator of
which is the total amount of decreases in Unpaid Balances due to Dilutions
during the most recent Settlement Period, and the denominator of which is the
amount of sales generated during the Settlement Period three (3) months prior to
the most recent Settlement Period.

    "Dilution Reserve" means, on any date of determination, an amount equal to
the product of (a) the sum of (i) the product of two (2) times the Adjusted
Dilution Ratio, plus (ii) the Dilution Volatility Component, times (b) the
Dilution Horizon Ratio.

    "Dilution Volatility Component" means an amount (expressed as a percentage)
equal to the product of (i) the difference between (a) the highest three
(3)-month rolling average Dilution Ratio over the past 12 Settlement Periods and
(b) the Adjusted Dilution Ratio, and (ii) a fraction, the numerator of which is
equal to the amount calculated in (i)(a) of this definition and the denominator
of which is equal to the amount calculated in (i)(b) of this definition.

    "Dollars" means dollars in lawful money of the United States of America.

    "Downgraded Liquidity Bank" means a Liquidity Bank which has been the
subject of a Downgrading Event.

    "Downgrading Event" with respect to any Person means the lowering of the
rating with regard to the short-term securities of such Person to below (i) A-1
by S&P, or (ii) P-1 by Moody's.

    "Eligible Assignee" means (a) any "bankruptcy remote" special purpose entity
which is administered by Wachovia (or any Affiliate of Wachovia) that is in the
business of acquiring or financing receivables, securities and/or other
financial assets and which issues commercial paper notes that are rated at least
A-1 by S&P and P-1 by Moody's, (b) any Qualifying Liquidity Bank having a
combined capital and surplus of at least $250,000,000, or (c) any Downgraded
Liquidity Bank whose liquidity commitment has been fully drawn by Blue Ridge or
the Agent and funded into a collateral account.

    "Eligible Receivable" means, at any time, a Receivable:

    (a) which is a Receivable arising out of the sale of goods or services by an
Originator in the ordinary course of its business that has been sold to PCC in a
"true sale" transaction pursuant to the First-Step Receivables Purchase
Agreement, and sold or contributed by PCC to the Borrower pursuant to the Sale
Agreement in a "true sale" or "true contribution" transaction;

    (b) as to which the perfection of the Agent's security interest, on behalf
of the Secured Parties, is governed by the laws of a jurisdiction where the
Uniform Commercial Code-Secured Transactions is in force, and which constitutes
an "account" as defined in the Uniform Commercial Code as in effect in such
jurisdiction;

    (c) the Obligor of which is not (i) an Affiliate of any Loan Party, or
(ii) a Governmental Authority as to which the assignment of receivables owing
therefrom requires compliance with the Federal Assignment of Claims Act or other
similar legislation;

    (d) the Obligor of which is either (i) a resident of the United States (or
one of its possessions or territories), or (ii) prior to the occurrence of a
Servicer Credit Event, a resident of an Approved Country;

46

--------------------------------------------------------------------------------

    (e) which is not a Defaulted Receivable at such time and which was not, as
of the Cut-Off Date immediately preceding its acquisition by the Borrower, a
Delinquent Receivable;

    (f)  with regard to which the representations and warranties of the Borrower
in Sections 6.1(j) and (l) are true and correct;

    (g) the granting of a security interest (as defined in Article 1 of the UCC)
therein does not contravene or conflict with any law;

    (h) which is denominated and payable only in Dollars in the United States;

    (i)  which arises under a Contract and is evidenced by a Contract, in each
case that has been duly authorized and that, together with such Receivable, is
in full force and effect and constitutes the legal, valid and binding obligation
of the Obligor of such Receivable enforceable against such Obligor in accordance
with its terms and is not subject to any dispute, offset (except as provided
below), counterclaim or defense whatsoever; provided, however, that if such
dispute, offset, counterclaim or defense affects only a portion of the Unpaid
Balance of such Receivable, then such Receivable may be deemed an Eligible
Receivable to the extent of the portion of such Unpaid Balance which is not so
affected, and provided further, that Receivables owing from any Obligor to whom
the applicable Originator owes accounts payable (thereby giving rise to a
potential offset) may be treated as Eligible Receivables to the extent the
Obligor of such receivables has agreed pursuant to a written agreement in form
and substance satisfactory to the Agent, that such Receivables shall not be
subject to such offset;

    (j)  which, together with the Contract related thereto, does not contravene
in any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no party to the Contract related thereto is in violation of any such law,
rule or regulation in any material respect if such violation would impair the
collectibility of such Receivable;

    (k) which satisfies in all material respects all applicable requirements of
the applicable Originator's Credit and Collection Policy;

    (l)  the original term of which has not been extended (except as permitted
in Section 8.2(c)) and the Unpaid Balance of which has not been adjusted more
than once; and

    (m) as to which the Obligor is not Messier Dowty (Quebec).

    "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

    "ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with PCC within the meaning of Section 414(b) or (c) of the
Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

    "ERISA Event" means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by PCC or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by PCC or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due

47

--------------------------------------------------------------------------------

but not delinquent under Section 4007 of ERISA, upon PCC or any ERISA Affiliate
in excess of $5,000,000.

    "Eurodollar Business Day" means a day of the year as defined in clause (ii)
of the definition of "Business Day."

    "Eurodollar Loan" means a Loan which bears interest at the applicable
Eurodollar Rate.

    "Eurodollar Rate" means, for any Interest Period, the rate per annum
determined on the basis of the offered rate for deposits in Dollars of amounts
equal or comparable to the principal amount of the related Liquidity Funding
offered for a term comparable to such Interest Period, which rates appear on
Telerate page 3750 (or any successor page thereto) effective as of 11:00 A.M.,
London time, two (2) Eurodollar Business Days prior to the first day of such
Interest Period, provided that if no such offered rates appear on such page, the
Eurodollar Rate for such Interest Period will be the arithmetic average (rounded
upwards, if necessary, to the next higher 1/100th of 1%) of rates quoted by not
less than two (2) major banks in New York City, selected by the Agent, at
approximately 10:00 A.M., New York City time, two (2) Eurodollar Business Days
prior to the first day of such Interest Period, for deposits in Dollars offered
by leading European banks for a period comparable to such Interest Period in an
amount comparable to the principal amount of such Liquidity Funding.

    "Eurodollar Rate (Reserve Adjusted)" applicable to any Interest Period means
a rate per annum equal to the quotient obtained (rounded upwards, if necessary,
to the next higher 1/100th of 1%) by dividing (i) the applicable Eurodollar Rate
for such Interest Period by (ii) 1.00 minus the Eurodollar Reserve Percentage.

    "Eurodollar Reserve Percentage" shall mean, with respect to any Interest
Period, the maximum reserve percentage, if any, applicable to a Liquidity Bank
under Regulation D during such Interest Period (or if more than one percentage
shall be applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be applicable) for
determining such Liquidity Bank's reserve requirement (including any marginal,
supplemental or emergency reserves) with respect to liabilities or assets having
a term comparable to such Interest Period consisting or included in the
computation of "Eurocurrency Liabilities" pursuant to Regulation D. Without
limiting the effect of the foregoing, the Eurodollar Reserve Percentage shall
reflect any other reserves required to be maintained by such Liquidity Bank by
reason of any Regulatory Change against (a) any category of liabilities which
includes deposits by reference to which the "London Interbank Offered Rate" or
"LIBOR" is to be determined or (b) any category of extensions of credit or other
assets which include LIBOR-based credits or assets.

    "Event of Default" means an event described in Section 10.1.

    "Event of Bankruptcy" shall be deemed to have occurred with respect to a
Person if either:

    (a) a case or other proceeding shall be commenced, without the application
or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

    (b) such Person shall commence a voluntary case or other proceeding under
any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator,

48

--------------------------------------------------------------------------------

assignee, trustee (other than a trustee under a deed of trust, indenture or
similar instrument), custodian, sequestrator (or other similar official) for,
such Person or for any substantial part of its property, or shall make any
general assignment for the benefit of creditors, or shall be adjudicated
insolvent, or admit in writing its inability to pay its debts generally as they
become due, or, if a corporation or similar entity, its board of directors shall
vote to implement any of the foregoing.

    "Excess Concentration Amount" means, as of any date, the sum of the amounts
by which the aggregate Unpaid Balance of Receivables of each Obligor exceeds the
Obligor Concentration Limit for such Obligor.

    "Exchange Act" means the Securities Exchange Act of 1934, as amended.

    "Exhibit" refers to an exhibit to this Agreement, unless another document is
specifically referenced.

    "Existing Agreement" has the meaning provided in the preamble of this
Agreement.

    "Extension Request" has the meaning set forth in Section 1.8.

    "Facility Fee" has the meaning set forth in each of the Fee Letter.

    "Federal Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy", as amended and any successor statute thereto.

    "Federal Funds Rate" means, for any day, the rate per annum (rounded
upwards, if necessary, to the next higher 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that (i) if the day for which such rate is to be
determined is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
rate charged to the Agent on such day on such transactions, as reasonably
determined by the Agent.

    "Federal Reserve Board" means the Board of Governors of the Federal Reserve
System, or any successor thereto or to the functions thereof.

    "Fee Letter" means that certain Fee Letter dated as of December 10, 1999 by
and among PCC, the Borrower, Blue Ridge and the Agent.

    "Final Payout Date" means the date following the Termination Date on which
the Obligations have been paid in full.

    "First-Step Receivables Purchase Agreement" means the First-Step Receivables
Purchase Agreement dated as of December 10, 1999, by and between the
Originators, as sellers, and PCC, as buyer, as it may be amended, supplemented
or otherwise modified from time to time in accordance with Section 7.3(f).

    "GAAP" shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
accounting profession, which are applicable to the circumstances as of the date
of determination.

    "Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and

49

--------------------------------------------------------------------------------

any corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

    "Guarantee" of or by any Person means any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the "primary obligor") in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase property, securities or services for the purpose
of assuring the owner of such Indebtedness of the payment of such Indebtedness
or (c) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness; provided however that the term Guarantee shall
not include endorsements for collection or deposit, in either case, in the
ordinary course of business.

    "Indebtedness" of any Person means, without duplication, (a) all obligations
of such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person, (e) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed, but limited, if such obligations are without recourse to such
Person, to the lesser of the principal amount of such Indebtedness or the fair
market value of such property, (g) all Guarantees by such Person of Indebtedness
of others, (h) all capital lease obligations of such Person, (i) all obligations
of such Person in respect of interest rate protection agreements, foreign
currency exchange agreements or other interest or exchange rate hedging
arrangements (the amount of any such obligation to be the amount that would be
payable upon the acceleration, termination or liquidation thereof) and (j) all
obligations of such Person as an account party in respect of letters of credit
and bankers' acceptances. The Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner.

    "Indemnified Amounts" has the meaning set forth in Section 13.1(a).

    "Indemnified Party" has the meaning set forth in Section 13.1(a).

    "Independent Director" has the meaning set forth in Section 7.4(b).

    "Information Package" has the meaning set forth in Section 3.1(a).

    "Initial Due Diligence Auditor" means Arthur Andersen, LLP.

    "Interest Payment Date" means:

    (a) with respect to any CP Rate Loan, each Settlement Date while such Loan
remains outstanding, the date on which any such Loan is prepaid, in whole or in
part, and the Termination Date;

    (b) with respect to any Eurodollar Loan, the last day of its Interest
Period, the date on which any such Loan is prepaid, in whole or in part, and the
Termination Date;

    (c) with respect to any Alternate Base Rate Loan, each Settlement Date while
such Loan remains outstanding, the date on which any such Loan is prepaid, in
whole or in part, and the Termination Date; and

50

--------------------------------------------------------------------------------

    (d) with respect to any Loan while the Default Rate is applicable thereto,
upon demand or, in the absence of any such demand, each Settlement Date while
such Loan remains outstanding, the date on which any such Loan is prepaid, in
whole or in part, and the Termination Date.

    "Interest Period" means, with respect to a Eurodollar Loan, a period not to
exceed three (3) months commencing on a Business Day selected by the Borrower
(or the Servicer on the Borrower's behalf) pursuant to this Agreement and agreed
to by the Agent. Such Interest Period shall end on the day which corresponds
numerically to such date one (1), two (2), or three (3) months thereafter,
provided, however, that (i) if there is no such numerically corresponding day in
such next, second or third succeeding month, such Interest Period shall end on
the last Business Day of such next, second or third succeeding month, and
(ii) if an Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next succeeding Business Day unless
said next succeeding Business Day falls in a new calendar month, then such
Interest Period shall end on the immediately preceding Business Day.

    "Interest Rate" means a Eurodollar Rate (Reserve Adjusted), a CP Rate, the
Alternate Base Rate or the Default Rate.

    "Interest Reserve" shall mean, on any date of determination, 1.5 times the
Alternate Base Rate times a fraction the numerator of which is the 12-month high
Days Sales Outstanding and the denominator of which is 360.

    "Lenders" means Blue Ridge, Wachovia and their respective successors and
permitted assigns.

    "Lien" means any security interest, lien, encumbrance, pledge, assignment,
title retention agreement, similar claim, right or interest.

    "Liquidity Agreement" means the Liquidity Asset Purchase Agreement dated as
of December 16, 1999 among Blue Ridge, the Agent, and the Liquidity Banks from
time to time party thereto, as the same may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

    "Liquidity Bank" means (a) Wachovia, and (b) any Eligible Assignee of
Wachovia's Commitment hereunder and Wachovia's Liquidity Commitment under the
Liquidity Agreement to which all consents of the Agent and the Borrower required
under Section 12.1(c) hereof have been given. A Liquidity Bank will become a
"Lender" hereunder at such time as it makes any Liquidity Funding.

    "Liquidity Commitment" means, with respect to each Liquidity Bank, its
commitment to make Liquidity Fundings pursuant to the Liquidity Agreement.

    "Liquidity Funding" means (a) a purchase made by any Liquidity Bank pursuant
to its Liquidity Commitment of all or any portion of one of Blue Ridge's Loans,
or (b) any Loan made by the Liquidity Banks in lieu of Blue Ridge pursuant to
Section 1.1.

    "Liquidity Termination Date" means the earlier to occur of the following:

    (a) the date on which the Liquidity Banks' commitments pursuant to the
Liquidity Agreement expire, cease to be available to Blue Ridge or otherwise
cease to be in full force and effect; or

    (b) the date on which a Downgrading Event with respect to a Liquidity Bank
shall have occurred and been continuing for not less than thirty (30) days, and
either (i) the Downgraded Liquidity Bank shall not have been replaced by a
Qualifying Liquidity Bank pursuant to the Liquidity Agreement, or (ii) the
commitment of such Downgraded Liquidity Bank under a Liquidity Agreement shall
not have been funded or collateralized in such a manner that will avoid a
reduction in or withdrawal of the credit rating applied to the Commercial Paper
Notes to which such Liquidity Agreement applies by any of the rating agencies
then rating such Commercial Paper Notes.

51

--------------------------------------------------------------------------------

    "Loan" means any loan made by a Lender to the Borrower pursuant to this
Agreement. Each Loan shall either be a CP Rate Loan, an Alternate Base Rate Loan
or a Eurodollar Rate Loan, selected in accordance with the terms of this
Agreement.

    "Loan Parties" means, collectively, (i) the Borrower, and (ii) PCC.

    "Lock-Box" has the meaning set forth in the Lock-Box Agreements.

    "Lock-Box Account" means any bank account of the Borrower or the Agent into
which Collections are deposited or transferred and which, from and after
January 31, 2000, is subject to a Lock-Box Agreement.

    "Lock-Box Agreement" means an agreement, in substantially the form of
Exhibit A (or as otherwise approved by the Agent), among an Originator, PCC, the
Borrower, the Agent and a Lock-Box Bank.

    "Lock-Box Bank" means any of the banks holding one or more lock-boxes,
blocked accounts or Lock-Box Accounts receiving Collections from Receivables.

    "Loss Reserve" as of any Cut-Off Date means an amount equal to (A) two
(2) times (B) the sum of (1) the product of (a) the total Unpaid Balance of
Eligible Receivables originated by PCC Structurals, Inc., Precision
Founders, Inc., Wyman-Gordon Forgings, Inc., Wyman-Gordon Investment
Castings, Inc., and Wyman-Gordon Company divided by the total Unpaid Balance of
Eligible Receivables originated by all Originators, times (b) the highest three
(3)-month rolling average Default Ratio, as defined in (i) of such definition,
during the most recent 12 Settlement Periods, times (c) the Default Horizon
Ratio, as defined in (i) of such definition, and (2) the product of (x) the
total Unpaid Balance of Eligible Receivables originated by PCC Airfoils, Inc.,
Johnston Pump Company, Inc., General Valve Company, Inc., and Paco Pumps, Inc.,
divided by the total Unpaid Balance of Eligible Receivables originated by all
Originators, times (y) the highest three (3)-month rolling average Default
Ratio, as defined in (ii) of such definition, during the most recent 12
Settlement Periods, times (z) the Default Horizon Ratio, as defined in (ii) of
such definition.

    "Majority Lenders" means, collectively, (a) Lenders whose Commitments
aggregate more than 50% of the Aggregate Commitment, and (b) in addition to the
foregoing, at any time while Blue Ridge has any Loans outstanding, "Majority
Lenders" shall also include Blue Ridge.

    "Material Adverse Effect" means:

    (i)  a material adverse change in, or a material adverse effect upon (A) the
operations, business, properties, condition (financial or otherwise) or
prospects of PCC and its Subsidiaries taken as a whole, or (B) the Borrower's
assets or financial condition (in each case, after taking into account any and
all contributions to the Borrower's capital made and/or improvements in the
speed or percentage of Collections from and after the date of this Agreement);

    (ii) a material impairment of the ability of any Loan Party to perform under
any Transaction Document or to avoid or cure, as applicable, any Unmatured
Default or Event of Default;

    (iii) a material adverse effect upon the legality, validity, binding effect
or enforceability against any Loan Party of any Transaction Document;

    (iv) a material adverse effect upon the validity, enforceability or
collectibility of a material portion of the Receivables; or

    (v) a material adverse effect upon the validity, perfection, priority or
enforceability of the Borrower's title to—or the Agent's security interest, on
behalf of the Secured Parties, in—the Collateral.

    "Moody's" means Moody's Investors Service, Inc.

52

--------------------------------------------------------------------------------

    "Multiemployer Plan" means a "multiemployer plan", within the meaning of
Section 4001(a)(3) of ERISA, to which PCC or any ERISA Affiliate makes, is
making, or is obligated to make contributions or, during the preceding three
(3) calendar years, has made, or been obligated to make, contributions.

    "Net Pool Balance" means, at any time, an amount equal to (i) the aggregate
Unpaid Balance of all Eligible Receivables at such time, minus (ii) the Excess
Concentration Amount at such time.

    "Obligations" means, collectively: (i) all unpaid principal of the Loans,
all accrued and unpaid interest on the Loans, all accrued and unpaid Broken
Funding Costs, and all accrued and unpaid fees under the Fee Letter, and
(ii) all expenses, reimbursements, indemnities and other obligations of the
Borrower to the Lenders (or any Lender), the Agent or any Indemnified Party
arising under the Transaction Documents.

    "Obligor" means a Person obligated to make payments with respect to a
Receivable, including any guarantor thereof.

    "Obligor Concentration Limit" means, at any time:

    (a) in relation to the aggregate Unpaid Balance of Receivables owed by all
Obligors residing in a country other than the United States (or one of its
territories or possessions), the percentage of Eligible Receivables specified in
the table below (unless and until the Agent, upon not less than three
(3) Business Days' prior written notice to the Borrower, designates a different
percentage):

Country

--------------------------------------------------------------------------------

  S&P/Moody's
Country Sovereign
Rating

--------------------------------------------------------------------------------

  Allowable % of
Eligible
Receivables

--------------------------------------------------------------------------------

Belgium   AA+/Aaa   1.0% Canada   AA+/Aa2   10.0% France   AAA/Aaa   5.0%
Germany   AAA/Aaa   8.0% Ireland   A+/Aaa   1.0% Italy   AA/Aaa   3.0% Japan  
AAA/Aa1   3.0% Netherlands   AAA/Aaa   1.0% Norway   AAA/Aaa   3.0% Singapore  
AAA/Aa1   1.0% South Korea   BBB-/Baa3   2.0% Spain   AA+/Aaa   1.0% Sweden  
AA+/Aa1   3.0% Switzerland   AAA/Aaa   3.0% Turkey   B/B1   2.0% United Kingdom
  AAA/Aaa   10.0%

    (b) in relation to the aggregate Unpaid Balance of Receivables owed by any
single Obligor and its Affiliated Obligors (if any), the applicable
concentration limit shall, unless the Agent from time to time upon the
Borrower's request (or the Servicer's request on behalf of the Borrower) agrees
to a higher percentage of Eligible Receivables (each such higher percentage, a
"Special Obligor Concentration Limit") for a particular Obligor and its
Affiliates, be determined as follows for Obligors who have a short term
unsecured debt rating (or, in the absence of such a rating, the equivalent long
term unsecured senior debt rating) currently assigned to them by either S&P or
Moody's, the applicable concentration limit shall be determined according to the
following table (and, if such Obligor is rated

53

--------------------------------------------------------------------------------

by both agencies and has a split rating (except for an A-1+/P-1 rating), the
applicable rating will be the lower of the two):

S&P Rating

--------------------------------------------------------------------------------

  Moody's Rating

--------------------------------------------------------------------------------

  Allowable %
of Eligible
Receivables

--------------------------------------------------------------------------------

A-1+       10% A-1   P-1   8% A-2   P-2   6% A-3   P-3   3% Below A-3 or Not
Rated by either S&P or Moody's   Below P-3 or Not Rated by either S&P or Moody's
  2.5%

As of the date hereof, the Special Obligor Concentration Limit for General
Electric Company and its Affiliates shall be 30% of the aggregate Unpaid Balance
of Eligible Receivables; provided, however, that such Special Obligor
Concentration Limit shall be automatically deemed revoked at the time, if any,
when General Electric Company ceases to have a short-term unsecured senior debt
rating of higher than "A-2" from S&P and a short-term unsecured senior debt
rating of higher than "P-2" from Moody's.

    "Originator" means any of PCC Structurals, Inc., an Oregon corporation, PCC
Airfoils, Inc., an Ohio corporation, Johnston Pump Company, Inc., a California
corporation, General Valve Company, Inc., a California corporation, Paco
Pumps, Inc., a Delaware corporation, Precision Founders, Inc., a California
corporation, Wyman-Gordon Forgings, Inc., a Delaware corporation, Wyman-Gordon
Investment Castings, Inc., a Delaware corporation, and Wyman-Gordon Company, a
Massachusetts corporation, and their respective successors.

    "PBGC" means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

    "PCC" has the meaning set forth in the preamble of this Agreement.

    "Pension Plan" means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which PCC sponsors or maintains, or to which it
makes, is making, or is obligated to make contributions, or in the case of a
multiple employer plan (as described in Section 4064(a) of ERISA) has made
contributions at any time during the immediately preceding five (5) plan years.

    "Person" means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

    "Pooled Commercial Paper" means Commercial Paper Notes subject to any
particular pooling arrangement by Blue Ridge, but excluding Commercial Paper
Notes issued by Blue Ridge for a tenor and in an amount specifically requested
by any Person in connection with any agreement effected by Blue Ridge.

    "Plan" means an employee benefit plan (as defined in Section 3(3) of ERISA)
which a Loan Party sponsors or maintains or to which a Loan Party makes, is
making, or is obligated to make contributions and includes any Pension Plan,
other than a Plan maintained outside the United States primarily for the benefit
of Persons who are not U.S. residents.

    "Prepayment Notice" has the meaning set forth in Section 1.5(a).

    "Program Information" has the meaning set forth in Section 14.8.

    "Qualifying Liquidity Bank" means a Liquidity Bank with a rating of its
short-term securities equal to or higher than (i) A-1 by S&P and (ii) P-1 by
Moody's.

54

--------------------------------------------------------------------------------

    "Ratable Share" means with respect to any Liquidity Bank, the ratio which
its Commitment bears to the Aggregate Commitment.

    "Receivable" means any right to payment arising from the sale of goods
and/or services by an Originator, including, without limitation, the right to
payment of any interest or finance charges and other amounts with respect
thereto, which is sold or contributed to the Borrower under the Sale Agreement.
Rights to payment arising from any one transaction, including, without
limitation, rights to payment represented by an individual invoice, shall
constitute a Receivable separate from a Receivable consisting of the rights to
payment arising from any other transaction or evidenced by any other invoice;
provided, however, any right to payment referred to in this sentence shall be a
Receivable regardless of whether the account debtor or the Borrower treats such
right to payment as a separate payment obligation.

    "Records" means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Assets and
the related Obligor.

    "Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

    "Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

    "Regulatory Change" shall mean any change after the date of this Agreement
in United States (federal, state or municipal) or foreign laws or regulations
(including Regulation D) or the adoption or making after such date of any
interpretations, directives or requests applying to a class of banks (including
the Liquidity Banks) of or under any United States (federal, state or municipal)
or foreign, laws, or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

    "Related Assets" means (a) all rights to, but not any obligations under, all
Related Security related to any Receivables, (b) all rights and interests of the
Borrower under the Sale Agreement and the First-Step Receivables Purchase
Agreement, (c) all Records evidencing or otherwise relating to any Receivables,
(d) the Collection Account (if any) and all Lock-Box Accounts and all cash and
instruments therein, to the extent constituting or representing the items in the
following clauses (e) and (f), (e) all of the Borrower's rights to demand and
receive payment in respect of any Demand Advances, and (f) all Collections in
respect of, and other proceeds of, any Receivables or any other Related Assets.

    "Related Security" means, with respect to any Receivable, all of the
Borrower's right, title and interest in and to: (a) all Records that relate to
such Receivable; (b) all security deposits and other security interests or liens
and property subject thereto from time to time purporting to secure payment of
such Receivable, whether pursuant to the Contract related to such Receivable or
otherwise; (c) all UCC financing statements covering any collateral securing
payment of such Receivable; (d) all guarantees and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise; and (e) all insurance policies, and all claims
thereunder, related to such Receivable, in each case to the extent directly
related to rights to payment, collection and enforcement, and other rights with
respect to such Receivable.

55

--------------------------------------------------------------------------------

    "Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than any such event for which the
thirty (30)-day notice requirement under ERISA has been waived in regulations
issued by the PBGC.

    "Reporting Date" has the meaning set forth in Section 3.1(a).

    "Required Amounts" has the meaning set forth in Section 3.2.

    "Required Notice Period" means, with respect to any reduction of the
aggregate outstanding principal of the Advances, the number of days' prior
notice set forth in the table below opposite the amount of such reduction:

Reduction of Aggregate Outstanding


--------------------------------------------------------------------------------

  Required Notice Period


--------------------------------------------------------------------------------

Principal of the Advances less than 25% of the Aggregate Commitment   2 Business
Days
greater than or equal to 25% but less than 50% of the Aggregate Commitment
 
5 Business Days
greater than or equal to 50% of the Aggregate Commitment
 
10 Business Days

    "Required Reserve" means:

    (X) on any day prior to the occurrence of a Servicer Credit Event, the
greater of (A) (i) the Net Pool Balance times (ii) the sum of (a) the product of
(1) 4.0 times (2) the Obligor Concentration Limit for unrated Obligors plus
(b) the sum of the Obligor Concentration Limit for all Approved Countries with
sovereign ratings lower than A by S&P or lower than A2 by Moody's and (B) the
sum of (i) (a) the Unpaid Balance of Eligible Receivables times (b) the Loss
Reserve, (ii) (a) the Net Pool Balance times (b) the Interest Reserve, and
(iii) (a) the Net Pool Balance times (b) the Servicing Reserve; and

    (Y) on any day from and after the occurrence of a Servicer Credit Event, the
greater of (A) (i) the Net Pool Balance times (ii) the sum of (a) the product of
(1) 4.0 times (2) the Obligor Concentration Limit for unrated Obligors plus
(b) the sum of the Obligor Concentration Limit for all Approved Countries with
sovereign ratings lower than A by S&P or lower than A2 by Moody's plus (c) the
product of (1) the Adjusted Dilution Ratio and (2) the Dilution Horizon Ratio
and (B) the sum of (i) (a) the Unpaid Balance of Eligible Receivables times
(b) the Loss Reserve, (ii) (a) the Net Pool Balance times (b) the Interest
Reserve, (iii) (a) the Net Pool Balance times (b) the Servicing Reserve, and
(iv) (a) the Net Pool Balance times (b) the Dilution Reserve.

    "Requirement of Law" means, as to any Person, any law (statutory or common),
treaty, rule or regulation or final, nonappealable determination of an
arbitrator or of a Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

    "Response Date" has the meaning set forth in Section 1.8.

    "Review" has the meaning set forth in Section 7.1(c).

    "Revolving Period" means the period from and after the date of the initial
Advance under this Agreement to but excluding the Termination Date.

    "S&P" means Standard and Poor's Ratings Group, a division of The McGraw-Hill
Companies, Inc.

    "Sale Agreement" means the Receivables Sale and Contribution Agreement dated
as of December 10, 1999 between PCC, as seller and contributor, and the
Borrower, as purchaser or recipient, as it may be amended, supplemented or
otherwise modified in accordance with Section 7.3(f).

56

--------------------------------------------------------------------------------

    "Schedule" refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

    "Scheduled Termination Date" means February 28, 2001, unless extended by
unanimous agreement of the Agent, the Lenders and the Liquidity Banks.

    "SEC" means the Securities and Exchange Commission.

    "Section" means a numbered section of this Agreement, unless another
document is specifically referenced.

    "Secured Parties" means the Agent, the Indemnified Parties and the Affected
Parties.

    "Servicer" has the meaning set forth in the preamble of this Agreement.

    "Servicer Credit Event" means that the rating with regard to the long-term
unsecured debt of PCC has been lowered to BB or below by S&P and to Ba2 or below
by Moody's.

    "Servicer Transfer Event" means the occurrence and continuance of any
Unmatured Default or Event of Default.

    "Servicer's Fee" accrued for any day in a Settlement Period means:

    (a) an amount equal to (x) 1.0% per annum (or, at any time while PCC is the
Servicer, such lesser percentage as may be agreed between the Borrower and the
Servicer on an arms' length basis based on then prevailing market terms for
similar services), times (y) the aggregate Unpaid Balance of the Receivables at
the close of business on the first day of such Settlement Period, times
(z) 1/360; or

    (b) on and after the Servicer's reasonable request made at any time when PCC
shall no longer be the Servicer, an alternative amount specified by the Servicer
not exceeding (x) 110% of the Servicer's costs and expenses of performing its
obligations under the Agreement during the Settlement Period when such day
occurs, divided by (y) the number of days in such Settlement Period.

    "Servicing Reserve" shall mean 1.0% times a fraction, the numerator of which
is the highest Days Sales Outstanding calculated for each of the most recent 12
Settlement Periods and the denominator of which is 360.

    "Settlement Date" means (a) the second Business Day after each Reporting
Date, and, following the occurrence and during the continuance of an Unmatured
Default or an Event of Default, such other Business Days as the Agent may
specify in a written notice to the Loan Parties, and (b) the Termination Date.

    "Settlement Period" means: (a) the period from and including the date of the
initial Advance to but excluding the next Cut-Off Date; and (b) thereafter, each
period from and including a Cut-Off Date to the earlier to occur of the next
Cut-Off Date or the Final Payout Date.

    "Structuring Fee" has the meaning set forth in the Fee Letter.

    "Subordinated Loan" has the meaning set forth in the Sale Agreement.

    "Subordinated Note" has the meaning set forth in the Sale Agreement.

    "Subsidiary" of any Person means (i) a corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned or controlled by such Person, directly or
indirectly through Subsidiaries, and (ii) any partnership, association, joint
venture or other entity in which such Person, directly or indirectly through
Subsidiaries, has more than a 50% equity interest at the time.

57

--------------------------------------------------------------------------------

    "Successor Notice" has the meaning set forth in Section 8.1(b).

    "Termination Date" means the earliest to occur of:

    (a) the Scheduled Termination Date;

    (b) the Liquidity Termination Date;

    (c) the date designated by the Borrower as the "Termination Date" on not
less than five (5) Business Days' notice to the Agent, provided that on such
date the Obligations are or have been paid in full;

    (d) the date specified in Section 10.2(a) or (b); or

    (e) the Purchase Termination Date (under and as defined in the First-Step
Receivables Purchase Agreement or the Sale Agreement; or

    (f)  Blue Ridge shall become an "investment company."

    "Transaction Documents" means this Agreement, the Lock-Box Agreements, the
First-Step Receivables Purchase Agreement, the Sale Agreement, the Fee Letter,
the Subordinated Note and the other documents to be executed and delivered in
connection herewith.

    "Transferee" is defined in Section 12.4.

    "UCC" means the Uniform Commercial Code as from time to time in effect in
the applicable jurisdiction or jurisdictions.

    "Unfunded Pension Liability" means the excess of a Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan's assets, determined in accordance with the assumptions used for funding
the Pension Plan(s) pursuant to Section 412 of the Code for the applicable plan
year.

    "Unmatured Default" means an event which, but for the lapse of time or the
giving of notice, or both, would constitute an Event of Default.

    "Unpaid Balance" of any Receivable means at any time the unpaid amount
thereof, but excluding all late payment charges, delinquency charges and
extension or collection fees.

    "Usage Fee" has the meaning set forth in the Fee Letter.

    "Wachovia" has the meaning set forth in the preamble of this Agreement.

    "Wachovia Roles" has the meaning set forth in Section 11.10,cfn.

    The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.

    B. Other Terms.  All accounting terms not specifically defined herein shall
be construed in accordance with GAAP. All terms used in Article 9 of the UCC in
the State of New York, and not specifically defined herein, are used herein as
defined in such Article 9.

    C. Computation of Time Periods.  Unless otherwise stated in this Agreement,
in the computation of a period of time from a specified date to a later
specified date, the word "from" means "from and including" and the words "to"
and "until" each mean "to but excluding".

58

--------------------------------------------------------------------------------



QuickLinks


AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
W I T N E S S E T H:
ARTICLE I. THE CREDIT
ARTICLE II. BORROWING AND PAYMENT MECHANICS; CERTAIN COMPUTATIONS
ARTICLE III. SETTLEMENTS
ARTICLE IV. FEES AND YIELD PROTECTION
ARTICLE V. CONDITIONS OF ADVANCES
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
ARTICLE VII. GENERAL COVENANTS OF LOAN PARTIES
ARTICLE VIII. ADMINISTRATION AND COLLECTION
ARTICLE IX. SECURITY INTEREST
ARTICLE X. EVENTS OF DEFAULT
ARTICLE XI. THE AGENT
ARTICLE XII. ASSIGNMENTS AND PARTICIPATIONS
ARTICLE XIII. INDEMNIFICATION
ARTICLE XIV. MISCELLANEOUS
ANNEX A DEFINITIONS
